Exhibit 10.1

 

EXECUTION VERSION

 

 

TERM LOAN AGREEMENT

 

dated as of March 18, 2016

 

among

 

CONOCOPHILLIPS,

as Borrower

 

CONOCOPHILLIPS COMPANY,

as Guarantor

 

The Banks Party Hereto, and

 

TORONTO DOMINION (TEXAS) LLC,
as Administrative Agent

 

--------------------------------------------------------------------------------

 

TD SECURITIES (USA) LLC,

Lead Arranger and Bookrunner

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINITIONS

1

 

 

 

1.1

Defined Terms

1

1.2

Other Definitional Provisions

8

 

 

 

SECTION 2.

AMOUNT AND TERMS OF LOAN

9

 

 

 

2.1

Loan

9

2.2

Repayment of the Loan; Evidence of Debt

9

2.3

Procedure for Term Loan Borrowing.

9

2.4

Early Maturity and Early Termination Dates

11

2.5

Optional Prepayments

12

2.6

Conversion and Continuation Options

12

2.7

Maximum Number of Tranches

13

2.8

Fees

13

2.9

Interest Rate

13

2.10

Computation of Interest and Fees

13

2.11

Inability to Determine Interest Rate

14

2.12

Pro Rata Treatment and Payments

14

2.13

Payments by the Borrower

15

2.14

Other Costs; Increased Costs

15

2.15

Taxes

17

2.16

Indemnity

18

 

 

 

SECTION 3.

REPRESENTATIONS AND WARRANTIES

19

 

 

 

3.1

Corporate Existence and Power

19

3.2

Corporate and Governmental Authorization; Contravention

19

3.3

Enforceability

19

3.4

Financial Information

19

3.5

Litigation

20

3.6

Employee Benefit Plans

20

3.7

Taxes

20

3.8

Material Subsidiaries

20

3.9

Investment Company Act

20

3.10

Regulation U

20

3.11

Purpose of the Loan

20

3.12

Compliance with Laws

21

3.13

OFAC; Anti-Money Laundering

21

3.14

Use of Proceeds

21

 

 

 

SECTION 4.

CONDITIONS PRECEDENT

21

 

 

 

4.1

Closing Date Conditions

21

 

 

 

SECTION 5.

AFFIRMATIVE COVENANTS OF THE BORROWER

22

 

 

 

5.1

Financial Reporting Requirements

22

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

5.2

Notices

23

5.3

Payment of Obligations

23

5.4

Maintenance of Property; Insurance

23

5.5

Compliance with Laws

23

5.6

Books and Records

23

5.7

Use of Proceeds

24

5.8

Further Assurances

24

5.9

Anti-Corruption Laws and Sanctions

24

 

 

 

SECTION 6.

NEGATIVE COVENANTS OF THE BORROWER

24

 

 

 

6.1

Negative Pledge

24

6.2

Consolidations, Mergers and Sales of Assets

25

6.3

Anti-Corruption Laws and Sanctions

25

6.4

Financial Covenant - Total Debt to Capitalization Ratio

25

 

 

 

SECTION 7.

EVENTS OF DEFAULT

25

 

 

 

SECTION 8.

THE AGENTS AND THE LEAD ARRANGER

27

 

 

 

8.1

Appointment of Administrative Agent; No Other Duties

27

8.2

Delegation of Duties

27

8.3

Exculpatory Provisions

27

8.4

Reliance by the Lead Arranger

27

8.5

Notice of Default

28

8.6

Non-Reliance on Lead Arranger and Other Banks

28

8.7

Indemnification

28

8.8

Agents and Lead Arranger in Their Individual Capacities

29

8.9

Successor or Substitute Administrative Agent

29

8.10

Lead Arranger

29

 

 

 

SECTION 9.

MISCELLANEOUS

29

 

 

 

9.1

Amendments and Waivers

29

9.2

Notices

30

9.3

No Waiver; Cumulative Remedies

31

9.4

Confidentiality

31

9.5

Payment of Expenses and Taxes

32

9.6

Successors and Assigns; Participations; Purchasing Banks

32

9.7

Adjustments; Set-off

35

9.8

Counterparts

35

9.9

GOVERNING LAW

35

9.10

Jurisdiction; Venue

35

9.11

Survival and Termination of Agreement

36

9.12

Entire Agreement

36

9.13

WAIVER OF JURY TRIAL

36

9.14

Severability

36

9.15

[Reserved.]

36

9.16

USA PATRIOT Act Notice

36

9.17

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

37

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 10.

SUBSIDIARY GUARANTEE

37

 

 

 

10.1

Guarantee

37

10.2

Waiver of Subrogation

37

10.3

Amendments, etc. with respect to the Obligations

38

10.4

Guarantee Absolute and Unconditional

38

10.5

Reinstatement

38

10.6

Payments

38

 

 

SCHEDULE I

Bank Information

 

 

ANNEX A

Pricing Grid

EXHIBIT A

Form of Note

EXHIBIT B-1

Form of Loan Notice

EXHIBIT B-2

Form of Repayment Notice

EXHIBIT C

Form of Assignment and Acceptance

EXHIBIT D

Form of Closing Certificate

EXHIBIT E

Form of Opinion of Counsel to the Loan Parties

EXHIBIT F

Form of Compliance Certificate

 

iii

--------------------------------------------------------------------------------


 

TERM LOAN AGREEMENT

 

TERM LOAN AGREEMENT, dated as of March 18, 2016, among CONOCOPHILLIPS, a
Delaware corporation (the “Borrower”), CONOCOPHILLIPS COMPANY, a Delaware
corporation (the “Guarantor”), the several banks and financial institutions from
time to time parties to this Agreement (collectively, the “Banks”; individually,
a “Bank”) and TORONTO DOMINION (TEXAS) LLC, as administrative agent (the
“Administrative Agent”).  As used herein, “Lead Arranger” means TD Securities
(USA) LLC, as lead arranger and bookrunner.

 

WHEREAS, the Borrower has requested that the Banks provide a term loan facility
and the Banks are willing to do so on the terms and conditions set forth herein;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

SECTION 1.                         DEFINITIONS

 

1.1                               Defined Terms.  As used in this Agreement, the
following terms shall have the following meanings:

 

“Aggregate Funding Obligations”: the Funding Obligations of all the Banks.

 

“Agreement”:  this Term Loan Agreement, as amended, supplemented or otherwise
modified from time to time.

 

“Anti-Corruption Laws”: all Laws, rules, and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time
concerning bribery or corruption.

 

“Applicable Margin”:  for each Type of Loan, the applicable rate per annum set
forth on the Pricing Grid.

 

“Applicable Percentage”:  at a particular time, as to any Bank, the percentage
of the aggregate Loans in effect at such time constituted by such Bank’s Loans.

 

“Approved Fund”:  means any fund that is administered or managed by (a) a Bank,
(b) an affiliate of a Bank, or (c) an entity or an affiliate of an entity that
administers or manages a Bank.

 

“Assignment and Acceptance”:  an Assignment and Acceptance, substantially in the
form of Exhibit C; collectively, the “Assignments and Acceptances”.

 

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Base Rate”:  for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus ½ of
1% and (c) the Eurodollar Rate for a one month Interest Period that begins on
such day (and if such day is not a Business Day, the immediately preceding
Business Day) plus 1.00%.  For purposes hereof:  “Prime Rate” shall mean, for
the purposes of this definition only, the rate of interest per annum publicly
announced from time to

 

--------------------------------------------------------------------------------


 

time by the Administrative Agent as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by the Administrative Agent in connection with extensions of
credit to debtors).  Any change in the Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or Eurodollar Rate shall be effective as
of the opening of business on the effective day of such change in the Prime
Rate, the Federal Funds Effective Rate or Eurodollar Rate, respectively.

 

“Base Rate Loans”:  Loans hereunder at such time as they are made or being
maintained at a rate of interest based upon the Base Rate.

 

“Benefited Bank”: as defined in subsection 9.7(a).

 

“Borrowing Date”: The Business Day specified in a notice pursuant to subsection
2.3 as the date on which the Borrower requests the Banks to make Loans
hereunder, which date shall be no later than three Working Days after the
Closing Date.

 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by Law to close.

 

“Capitalization”: the sum, at any time outstanding and without duplication, of
(a) Consolidated Indebtedness plus (b) Stockholders’ Equity.

 

“Change in Control”:  as defined in subsection 2.4(b).

 

“Closing Certificate”:  a Closing Certificate, substantially in the form of
Exhibit D hereto.

 

“Closing Date”:  the date on which the conditions precedent set forth in
subsection 4.1 shall have been satisfied, which date is March 18, 2016.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit F hereto.

 

“Confidential Information”:  as defined in subsection 9.4.

 

“Consolidated Indebtedness”: the sum of (a) short-term debt and (b) long-term
debt of the Borrower and its Consolidated Subsidiaries, as reflected on the
consolidated balance sheet of the Borrower and prepared in accordance with GAAP.

 

“Consolidated Net Assets”:  at any date, the total amount of assets of the
Borrower and its Subsidiaries after deducting therefrom (a) all current
liabilities of the Borrower and its Subsidiaries (excluding any thereof which
are by their terms extendible or renewable at the option of the Borrower to a
time more than 12 months after the time as of which the amount thereof is being
computed), and (b) total prepaid expenses and deferred charges of the Borrower
and its Subsidiaries.

 

“Consolidated Subsidiary”:  at any date with respect to any Person, any
Subsidiary the accounts of which are consolidated with those of such Person in
its consolidated financial statements as of such date.

 

“Debt”:  as to any Person, at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase

 

2

--------------------------------------------------------------------------------


 

price of property or services, except trade accounts payable arising in the
ordinary course of business, (iv) all obligations of such Person as lessee under
capital leases, (v) all Debt of others secured by a Lien on any asset of such
Person, whether or not such Debt is assumed by such Person, (vi) all Debt of
others Guaranteed by such Person and (vii) all production payments, proceeds
production payments or similar obligations of such Person.

 

“Default”:  any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

 

“Dollars” and “$”:  dollars in lawful currency of the United States of America.

 

“Domestic Office”:  initially, the office of each Bank designated as such in
Schedule I; thereafter, such other office of such Bank which shall be making or
maintaining Base Rate Loans.

 

“Early Maturity Date”:  as defined in subsection 2.4(b).

 

“Early Termination Date”:  as defined in subsection 2.4(c).

 

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

 

“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

 

“Eurodollar Impacted Interest Period”:  as defined in the definition of
“Eurodollar Rate”.

 

“Eurodollar Loans”:  Loans hereunder denominated in Dollars at such time as they
are made or being maintained at a rate of interest based upon the Eurodollar
Rate.

 

“Eurodollar Office”:  initially, the office of each Bank designated as such in
Schedule I; thereafter, such other office of such Bank, if any, which shall be
making or maintaining Eurodollar Loans.

 

“Eurodollar Rate”:  with respect to the Interest Period for each Eurodollar
Loan, the rate per annum (rounded upwards to the nearest whole multiple of 1/16
of 1%) equal to the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for deposits in U.S. Dollars for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen
that

 

3

--------------------------------------------------------------------------------


 

displays such rate (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time in its reasonable discretion) at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period; provided
that, if the Eurodollar Rate shall be less than zero, such rate shall be deemed
to be zero for the purposes of this Agreement and provided, further, if the
Eurodollar Rate shall not be available at such time for such Interest Period (an
“Eurodollar Impacted Interest Period”) then the Eurodollar Rate shall be the
Interpolated Rate, provided, that, if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Event of Default”:  any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, event or act has been satisfied.

 

“FATCA”:  the Foreign Account Tax Compliance Act under Sections 1471 through
1474 of the Code, as of the date of this Agreement (or any amended or successor
version that is substantively comparable and not materially more onerous to
comply with) and any current or future regulations or official interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code.

 

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System of the United States arranged by federal funds brokers, as published on
the next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for the day of such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it;
provided that if the Federal Funds Effective Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this agreement.

 

“Former Administrative Agent Termination Date”:  as defined in
subsection 2.4(d).

 

“Funding Obligation”:  as to any Bank, its obligation to make a Loan to the
Borrower in accordance with subsection 2.1, in an aggregate amount not to exceed
at any one time outstanding the amount set forth opposite such Bank’s name on
Schedule I, as such amount may change from time to time as provided herein;
provided that the Aggregate Funding Obligations shall not at any time exceed
$1,600,000,000.

 

“GAAP”:  generally accepted accounting principles in the United States of
America as in effect from time to time.

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Guarantee”:  as to any Person, any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise) or
(ii) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such

 

4

--------------------------------------------------------------------------------


 

obligee against loss in respect thereof (in whole or in part), provided that the
term “Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.  The term “Guarantee” used as a verb has a
corresponding meaning.

 

“Guarantor”:  ConocoPhillips Company in its capacity as Guarantor.

 

“Indemnified Person”: as defined in subsection 8.7.

 

“Interest Payment Date”:  (a) as to any Base Rate Loan, the last Business Day of
each March, June, September and December, (b) as to any Eurodollar Loan which is
a Loan in respect of which the Borrower has selected an Interest Period of one,
two or three months, the last day of such Interest Period and (c) as to any
Eurodollar Loan which is a Loan in respect of which the Borrower has selected an
Interest Period longer than 3 months, each date which is three months or a whole
multiple thereof, from the first day of such Interest Period and the last day of
such Interest Period.

 

“Interest Period”:  (a) with respect to any Eurodollar Loan which is a Loan:

 

(i)                                     initially, the period commencing on the
Borrowing Date or conversion date, as the case may be, with respect to such
Eurodollar Loan and ending one, two, three or six months thereafter or such
longer period as the Banks from time to time may agree, as selected by the
Borrower in its notice of borrowing or notice of conversion, as the case may be,
given pursuant to subsection 2.3 or 2.6; and

 

(ii)                                  thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such Eurodollar
Loan and ending one, two, three or six months thereafter, as selected by the
Borrower in its notice of continuation given pursuant to subsection 2.6;

 

(b)                                 with respect to any Base Rate Loan, the
period commencing on the Borrowing Date or conversion date, as the case may be,
with respect to such Base Rate Loan and ending on the day next preceding the
date on which such Base Rate Loan is converted into a Eurodollar Loan pursuant
to subsection 2.6; provided, that all of the foregoing provisions relating to
Interest Periods are subject to the following:

 

(i)                                     if any Interest Period pertaining to a
Eurodollar Loan which is a Loan would otherwise end on a day which is not a
Working Day, then that Interest Period shall be extended to the next succeeding
Working Day, unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Working Day;

 

(ii)                                  if any Interest Period pertaining to a
Base Rate Loan would otherwise end on a day which is not a Business Day, then
such Interest Period shall be extended to the next succeeding Business Day;
provided that if such Loan is to be converted to a Eurodollar Loan and the last
day of such Interest Period would otherwise end on a day which is not a Working
Day, such Interest Period shall be extended to the next Working Day;

 

(iii)                               any Interest Period pertaining to a
Eurodollar Loan which is a Loan that begins on the last Working Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Working Day of a calendar month; and

 

5

--------------------------------------------------------------------------------


 

(iv)                              notwithstanding anything to the contrary in
this definition of “Interest Period”, no Interest Period shall end after the
Maturity Date.

 

“Interpolated Rate”: at any time, for any Interest Period for any Eurodollar
Loan, the rate per annum (rounded to the same number of decimal places as the
applicable Eurodollar Rate)  determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
Eurodollar Rate for the longest period for which the Eurodollar Rate is
available that is shorter than the applicable Eurodollar Impacted Interest
Period, and (b) the Eurodollar Rate for the shortest period (for which that
Eurodollar Rate is available) that exceeds the Eurodollar Impacted Interest
Period, in each case, at such time.

 

“Laws”:  all ordinances, statutes, rules, regulations, orders, injunctions,
writs, treaties or decrees of any governmental or political subdivision or
agency thereof, or of any court or similar entity established by any thereof.

 

“Lien”:  with respect to any asset, any mortgage, lien, pledge, charge, security
interest or encumbrance of any kind in respect of such asset (including any
production payment, proceeds production payment or similar financing arrangement
with respect to such asset).  For the purposes of this Agreement, the Borrower
or any Subsidiary shall be deemed to own subject to a Lien any asset which it
has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

 

“Loan”:  has the meaning set forth in subsection 2.1(a).

 

“Loan Notice”: a certificate substantially in the form of Exhibit B-1 hereto.

 

“Loan Party”: each of the Borrower and the Guarantor; collectively, the “Loan
Parties”.

 

“Material Adverse Change”:  a material adverse change in the business, financial
condition or results of operations of the Borrower and its Consolidated
Subsidiaries taken as a whole.

 

“Material Subsidiary”:  the Guarantor and at any time, any Subsidiary which as
of such time meets the definition of a “significant subsidiary” contained as of
the date hereof in Regulation S-X of the United States Securities and Exchange
Commission.

 

“Maturity Date”:  the third anniversary of the Closing Date, if such date is not
a Business Day, the Business Day next preceding such date.

 

“Moody’s”:  Moody’s Investors Service, Inc.

 

“Note”:  is defined in subsection 2.2(e).

 

“Obligations”:  as defined in subsection 10.1.

 

“Participant”:  as defined in subsection 9.6(b).

 

“Patriot Act”: as defined in subsection 9.16.

 

“Person”:  an individual, partnership, corporation, business trust, joint stock
company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature.

 

6

--------------------------------------------------------------------------------


 

“Pricing Grid”:  the Pricing Grid attached hereto as Annex A.

 

“Purchasing Bank”:  as defined in subsection 9.6(d).

 

“Register”:  as defined in subsection 9.6(e).

 

“Repayment Notice”: a certificate substantially in the form of Exhibit B-2
hereto.

 

“Required Banks”:  at any time, Banks, the Applicable Percentages of which
aggregate more than 50% of the aggregate Loan.

 

“Responsible Officer”: the chief financial officer, Treasurer or the chief
accounting officer of the Borrower.

 

“S&P”:  Standard & Poor’s Ratings Services (a division of McGraw-Hill
Companies, Inc.).

 

“Sanctioned Country”: at any time, a country, region or territory which is
itself the subject or target of any Sanctions.

 

“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury, the U.S. Department of State, or by the
United Nations Security Council, Canada, the European Union or any European
Union member state, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person that the Borrower knows is owned 50 percent
or more by any such Person or Persons described in the foregoing clauses (a) or
(b).

 

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the European
Union, Her Majesty’s Treasury of the United Kingdom, or the United Nations
Security Council.

 

“Senior Debt”:  the Borrower’s senior unsecured, non-credit enhanced, long term
debt for which a rating has been established by Moody’s and/or S&P as provided
in the Pricing Grid.

 

“Stockholders’ Equity”: as of the time for which any determination thereof is to
be made, shareholders’ equity of the Borrower and its Consolidated Subsidiaries
as reflected on the consolidated balance sheet of the Borrower and prepared in
accordance with GAAP, excluding (a) the cumulative amount by which such
shareholders’ equity shall have been reduced by reason of non-cash write downs,
impairments, and related charges calculated in accordance with GAAP and (b)
cumulative changes in accumulated other comprehensive income from foreign
currency translation adjustments, after December 31, 2015.

 

“Subsidiary”:  with respect to any Person, any corporation or other entity of
which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other Persons performing similar
functions are at the time directly or indirectly owned by such Person.

 

“Subsidiary Guarantee”:  as defined in subsection 10.1.

 

“Supermajority Banks”:  at any time, Banks, the Applicable Percentages of which
aggregate at least 662/3% of the aggregate Loan outstanding at such time.

 

7

--------------------------------------------------------------------------------


 

“Taxes”:  as defined in subsection 2.15(a).

 

“Termination Notice”:  as defined in subsection 2.4(b).

 

“Total Debt to Capitalization Ratio”: the ratio of (a) Consolidated Indebtedness
to (b) Capitalization.

 

“Tranche”:  the collective reference to Eurodollar Loans, the Interest Periods
with respect to all of which begin on the same date and end on the same later
date (whether or not the Loans comprising any such Tranche were originally made
on the same day).

 

“Transfer Effective Date”:  as defined in each Assignment and Acceptance.

 

“Transferee”:  as defined in subsection 9.6(g).

 

“Type”:  as to the Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

 

“Working Day”:  any Business Day on which dealings in Dollar deposits and
foreign currencies and exchange between banks may be carried on in London,
England and in New York City.

 

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2                               Other Definitional Provisions.  (a)  Unless
otherwise specified therein, all terms defined in this Agreement shall have the
defined meanings when used in any Notes or any certificate or other document
made or delivered pursuant hereto.

 

(b)                                 As used herein and in any Notes, and any
certificate or other document made or delivered pursuant hereto, (i) accounting
terms relating to the Borrower and its Subsidiaries not defined in subsection
1.1 and accounting terms partly defined in subsection 1.1, to the extent not
defined, shall have the respective meanings given to them under GAAP, (ii) the
words “include”, “includes” and “including” shall be deemed to be followed by
the phrase “without limitation”, (iii) the word “incur” shall be construed to
mean incur, create, issue, assume, become liable in respect of or suffer to
exist (and the words “incurred” and “incurrence” shall have correlative
meanings), (iv) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, capital stock, securities, revenues,
accounts, leasehold interests and contract rights, and (v) references to
agreements shall, unless otherwise specified, be deemed to refer to such
agreements as amended, supplemented, restated or otherwise modified from time to
time.

 

(c)                                  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and section, subsection, schedule and exhibit references are to this
Agreement unless otherwise specified.

 

(d)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

8

--------------------------------------------------------------------------------


 

SECTION 2.                         AMOUNT AND TERMS OF LOAN

 

2.1                               Loan.  (a)  Subject to the terms and
conditions set forth herein, each Bank severally agrees to make a term loan
(collectively, the “Loan”) on the Borrowing Date in a single advance in an
amount not to exceed such Bank’s Funding Obligation, provided that the aggregate
principal of the Loan made by the Banks on such date shall not exceed the
Aggregate Funding Obligations.

 

(b)                                 The Loan may from time to time be
(i) Eurodollar Loans, (ii) Base Rate Loans or (iii) a combination thereof, as
determined by the Borrower and notified to the Administrative Agent in
accordance with subsection 2.3 or 2.6.  Eurodollar Loans shall be made and
maintained by each Bank at its Eurodollar Office and Base Rate Loans shall be
made and maintained by each Bank at its Domestic Office.

 

(c)                                  Amounts borrowed under subsection
2.1(a) and repaid under subsection 2.2 or prepaid under subsection 2.5 may not
be reborrowed.  Upon a Bank making the Loan, its Funding Obligation shall
terminate.

 

2.2                               Repayment of the Loan; Evidence of Debt.  (a) 
The Borrower hereby unconditionally promises to pay to the Administrative Agent
for the account of each Bank the then unpaid principal amount of the Loan made
by such Bank on the Maturity Date (or such earlier date on which the Loan
becomes due and payable pursuant to Section 7).  The Borrower hereby further
agrees to pay interest on the unpaid principal amount of its outstanding Loan
from the Borrowing Date until payment in full thereof at the rates per annum,
and on the dates, set forth in subsection 2.9.

 

(b)                                 Each Bank shall maintain in accordance with
its usual practice an account or accounts evidencing indebtedness of the
Borrower to such Bank resulting from each Loan of such Bank from time to time,
including the amounts of principal and interest payable and paid to such Bank
from time to time under this Agreement.

 

(c)                                  The Administrative Agent shall maintain the
Register pursuant to subsection 9.6(e), and a subaccount therein for each Bank
in which shall be recorded (i) each Bank’s Applicable Percentage of the amount
of the Loan made hereunder, the Type thereof and each Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Bank hereunder and (iii) both
the amount of any sum received by the Administrative Agent hereunder from the
Borrower and each Bank’s share thereof.

 

(d)                                 The entries made in the Register and the
accounts of each Bank maintained pursuant to subsection 2.2(b) shall, to the
extent permitted by applicable Laws, be prima facie evidence of the existence
and amounts of the obligations of the Borrower therein recorded; provided,
however, that the failure of any Bank or the Administrative Agent to maintain
the Register or any such account, or any error therein, shall not in any manner
affect the obligation of the Borrower to repay (with applicable interest) the
Loan made to the Borrower by such Bank in accordance with the terms of this
Agreement.

 

(e)                                  The Borrower agrees that, upon the request
to the Administrative Agent by any Bank, the Borrower will execute and deliver
to such Bank a promissory note of the Borrower evidencing the Loan of such Bank,
substantially in the form of Exhibit A with appropriate insertions as to
principal amount (a “Note”).

 

2.3                               Procedure for Term Loan Borrowing.

 

(a)                                 The Borrower may borrow the Loan on the
Borrowing Date, which date must be a Working Day if all or any part of the
requested Loans are to be initially Eurodollar Loans, or a Business Day if the
borrowing is a Base Rate Loan; provided that the Borrower shall give the
Administrative Agent

 

9

--------------------------------------------------------------------------------


 

irrevocable written notice in the form of a Loan Notice (i) prior to 1:00 P.M.,
New York City time, three Working Days prior to the Borrowing Date, in the case
of Eurodollar Loans and (ii) prior to 12:00 Noon, New York City time, one
Working Day prior to the Borrowing Date, in the case of Base Rate Loans,
specifying (A) the amount to be borrowed, (B) the requested Borrowing Date,
(C) whether the borrowing is to be a Eurodollar Loan, a Base Rate Loan or a
combination thereof and (D) the length of the Interest Period for each
Eurodollar Loan included in such notice.

 

(b)                                 Upon receipt of such Loan Notice from the
Borrower, the Administrative Agent shall promptly notify each Bank thereof (but
in any event no later than (i) the date of receipt of such Loan Notice from the
Borrower, in the case of Eurodollar Loans and (ii) 12:30 P.M., New York City
time, on the Borrowing Date in the case of Base Rate Loans).  Each Bank will
make the amount of such Bank’s Funding Obligation available to the
Administrative Agent for the account of the Borrower (x) at the office of the
Administrative Agent set forth in subsection 9.2 prior to (1) 2:00 P.M., New
York City time, in the case of Base Rate Loans, and (2) 12:00 Noon, New York
City time, in the case of Eurodollar Loans, in each case on the Borrowing Date
in funds immediately available to the Administrative Agent.  The proceeds of all
such Loans will then be made available to the Borrower by the Administrative
Agent by crediting the account of the Borrower on the books of the
Administrative Agent, or such other account of the Borrower as shall have been
designated by the Borrower to the Administrative Agent, with the aggregate of
the amounts made available to the Administrative Agent by the Banks and in like
funds as received by the Administrative Agent.

 

(c)                                  Unless the Administrative Agent shall have
been notified in writing by any Bank prior to the Borrowing Date that such Bank
will not make available to the Administrative Agent the amount which would
constitute its Funding Obligation on such Borrowing Date, the Administrative
Agent may assume that such Bank has made such amount available to the
Administrative Agent on the Borrowing Date, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower an amount equal to
such Bank’s Funding Obligation on the Borrowing Date.  The Administrative Agent
shall notify the Borrower as promptly as practicable if such Bank’s Funding
Obligation is not made available to the Administrative Agent on such Borrowing
Date.  If such amount is made available to the Administrative Agent on a date
after the Borrowing Date, such Bank shall pay to the Administrative Agent on
demand an amount equal to the product of (i) the daily average overnight Federal
Funds Effective Rate during such period as quoted by the Administrative Agent,
times (ii) the amount of such Bank’s Funding Obligation (minus the amount, if
any, which such Bank has made available to the Administrative Agent), times
(iii) a fraction, the numerator of which is the number of days that elapse from
and including the Borrowing Date to the date on which such Bank’s Funding
Obligation shall have become immediately available to the Administrative Agent
and the denominator of which is 360.  A certificate of the Administrative Agent
submitted to any Bank with respect to any amounts owing under this subsection
2.3(c) shall be prima facie evidence of the accuracy of the information set
forth therein, absent manifest error.  If such Bank’s Funding Obligation is not
in fact made available to the Administrative Agent by such Bank within three
Business Days of the Borrowing Date, the Administrative Agent shall be entitled
to recover the amount of such Bank’s Funding Obligation (minus the amount, if
any, which such Bank had made available to the Administrative Agent) on demand
from the Borrower with interest thereon (A) for the period from and including
the Borrowing Date to the date one day after such demand, at a rate per annum
equal to the daily average overnight Federal Funds Effective Rate during such
period as quoted by the Administrative Agent and calculated on the basis of a
360-day year for the actual days elapsed and (B) thereafter, at the rate per
annum applicable to Base Rate Loans hereunder.  Nothing contained in this
subsection 2.3(c) shall prejudice in any manner whatsoever any right or remedy
of the Borrower against such Bank.

 

10

--------------------------------------------------------------------------------


 

2.4                               Early Maturity and Early Termination Dates. 
(a)  [Reserved.]

 

(b)                                 Should a Change in Control (as such term is
hereinafter defined) occur, the Borrower shall promptly serve notice of such
occurrence upon the Administrative Agent for delivery to the Banks and any Bank
may, at its sole option, require all amounts owing to such Bank hereunder to be
due and payable by giving the Administrative Agent and the Borrower a written
notice (the “Termination Notice”) setting forth its election and a termination
date (an “Early Maturity Date”), which date shall not be earlier than 90 days
after the date on which the Termination Notice has been given; provided that a
Bank’s right to terminate and to require amounts to be due and payable under
this subsection 2.4(b) shall expire if a Termination Notice is not given within
180 days following such Bank’s receipt of notice that a Change in Control has
occurred; and provided, further, that such Bank shall use reasonable efforts to
select an Early Maturity Date so as to minimize any amounts payable pursuant to
subsection 2.16(e) as a result of the prepayment of such Bank’s Loan on such
Early Maturity Date.  On the relevant Early Maturity Date, the Borrower shall
(i) prepay all of such Bank’s outstanding Loan together with interest thereon
accrued to such Early Maturity Date and any amounts payable pursuant to
subsection 2.16(e) and (ii) pay all amounts then owing to such Bank pursuant to
subsections 2.14, 2.15, 2.16 and 9.5 for which demand has been made to the
Borrower prior to such Early Maturity Date.  If the Borrower fulfills its
obligations on each relevant Early Maturity Date, an optional termination by
such Bank pursuant to this subsection 2.4(b) shall not be considered a Default
or an Event of Default by the Borrower under this or any other provision of this
Agreement.  Upon the repayment by the Borrower of all amounts due and payable in
accordance with this subsection 2.4(b), such Bank shall cease to be a party
hereto.  A “Change in Control” shall be deemed to have occurred if, and only if,
the individuals who are directors of the Borrower at the date of this Agreement
(together with those who subsequently become directors of the Borrower and whose
election, appointment, or nomination for election by the Borrower’s
stockholders, is approved by the vote of at least three-quarters of the
directors who were either directors at the date of this Agreement or directors
elected or nominated to succeed them as herein provided), shall cease to
constitute a majority of the Board of Directors of the Borrower or of its
successor by merger, consolidation or sale of assets; provided that,
notwithstanding the foregoing, a merger or consolidation of the Guarantor with
the Borrower shall not constitute a “Change in Control” so long as such merger
or consolidation does not result in changes to the composition of the Borrower’s
board of directors that would otherwise constitute a “Change in Control” as
defined above.  Nothing contained in this subsection 2.4(b) shall impair the
obligation of the Borrower to pay any amount owing to the Banks hereunder when
due prior to an Early Maturity Date.

 

(c)                                  The Borrower shall have the right, in its
sole discretion, to prepay the entire outstanding principal amount of the Loan
of any Bank by giving the Administrative Agent and such Bank a written notice
setting forth its election and a termination date (an “Early Termination Date”),
which date shall not be earlier than three (3) days after the date on which such
notice has been given, except as otherwise provided in subsections 2.14(d) and
2.15(e). On the Early Termination Date, the Borrower shall (i) prepay all of
such Bank’s outstanding Loan together with interest thereon accrued to such
Early Termination Date and any amounts payable pursuant to subsection 2.16(e),
and (ii) pay all amounts then owing to such Bank pursuant to subsections 2.14,
2.15, 2.16 and 9.5 for which demand has been made to the Borrower prior to such
Early Termination Date.  Upon prepayment of such Bank’s Loan in accordance with
this subsection 2.4(c), such Bank shall cease to be a party hereto.

 

(d)                                 The Administrative Agent which has received
a notice from the Borrower pursuant to subsection 8.9(b), other than as a result
of a reasonable determination by the Borrower (explained in the Borrower’s
notice pursuant to subsection 8.9(b)) that such Administrative Agent has failed
adequately to perform its duties as Administrative Agent hereunder, may, in such
Administrative Agent’s discretion, require all amounts owing to it hereunder to
be due and payable by giving the Borrower a written notice setting forth its
election and a termination date (the “Former Administrative Agent Termination
Date”), which date shall not be earlier than 30 days after the date on which
such notice has been given.  On the Former Administrative Agent Termination
Date, the Borrower shall (i) prepay all of such Bank’s outstanding Loan together
with interest thereon accrued to such Former Administrative Agent Termination
Date and any amounts payable pursuant to subsection 2.16(e) and (ii) pay all
amounts then owing to such

 

11

--------------------------------------------------------------------------------


 

Bank pursuant to subsections 2.14, 2.15, 2.16 and 9.5 for which demand has been
made to the Borrower prior to such Former Administrative Agent Termination
Date.  Upon prepayment of such Bank’s Loan in accordance with this subsection
2.4(d), such Bank shall cease to be a party hereto.

 

(e)                                  In the event that the Borrower elects to
prepay and terminate the Loan of any Bank pursuant to subsection 2.4(c), or any
Bank elects to require its Loans to be prepaid pursuant to subsection 2.4(b) or
(d), the Borrower shall have the right, in its sole discretion, upon notice to
the Administrative Agent, to request one or more Banks or Purchasing Banks, or
to seek another bank, to acquire, pursuant to subsection 9.6(d), all amounts
owing to such terminated Bank in respect of its Loan hereunder.

 

2.5                               Optional Prepayments.  For all prepayments of
the Loans other than payments made pursuant to subsection 2.4, the Borrower may
at any time and from time to time prepay the Loans, in whole or in part, without
premium or penalty upon irrevocable written notice delivered in the form of a
Repayment Notice to the Administrative Agent at least three Business Days’ prior
thereto in the case of Eurodollar Loans and at least one Business Day prior
thereto in the case of Base Rate Loans, which notice shall specify the date and
amount of prepayment and whether the prepayment is of Eurodollar Loans, Base
Rate Loans or a combination thereof, and if of a combination thereof, the amount
of prepayment allocable to each.  Upon receipt of such Repayment Notice the
Administrative Agent shall promptly notify each Bank thereof.  If such Repayment
Notice is given, the payment amount specified in such Repayment Notice shall be
due and payable on the date specified therein, together with (except in the case
of the Loan) accrued interest to such date on the amount prepaid and any amounts
payable pursuant to subsection 2.16(e).

 

2.6                               Conversion and Continuation Options.  With
respect to the Loan:

 

(a)                                 The Borrower may elect from time to time to
convert its Eurodollar Loans to Base Rate Loans by giving the Administrative
Agent prior irrevocable notice of such election in the form of a Loan Notice by
11:00 AM on a Business Day, provided that any such conversion of Eurodollar
Loans may only be made on the last day of an Interest Period with respect
thereto.  The Borrower may elect from time to time to convert its respective
Base Rate Loans to Eurodollar Loans by giving the Administrative Agent at least
three Working Days’ prior irrevocable notice of such election in the form of a
Loan Notice.  Any such notice of conversion to Eurodollar Loans shall specify
the length of the Interest Periods therefor.  Upon receipt of any such Loan
Notice the Administrative Agent shall promptly notify each Bank thereof.  All or
any part of the outstanding Eurodollar Loans and Base Rate Loans may be
converted as provided herein, provided, that no Loan may be converted into a
Eurodollar Loan (i) when any Event of Default has occurred and is continuing and
the Administrative Agent has or the Required Banks have determined in its or
their sole discretion not to permit such conversions, (ii) if, after giving
effect thereto, subsection 2.7 would be contravened, or (iii) after the date
that is one month prior to the Maturity Date; provided, further, that if such
conversion is not permitted pursuant to the preceding proviso, such Loan shall
automatically be converted to Base Rate Loans on the last day of such then
expiring Interest Period.

 

(b)                                 Any Eurodollar Loans may be continued as
such upon the expiration of the then current Interest Period with respect
thereto by the Borrower giving at least three Working Days’ prior irrevocable
notice of such continuation to the Administrative Agent in the form of a Loan
Notice, of the length of the next Interest Period to be applicable to such Loan,
provided that no Eurodollar Loan may be continued as such (i) when any Event of
Default has occurred and is continuing and the Administrative Agent has or the
Required Banks have determined in its or their sole discretion not to permit
such conversions, (ii) if, after giving effect thereto, subsection 2.7 would be
contravened or (iii) after the date that is one month prior to the Maturity
Date; provided, further, subject to subsection 2.6(c) if such continuation is
not permitted pursuant to the preceding proviso, such Loan shall automatically
be converted to Base Rate Loans on the last day of such then expiring Interest
Period.

 

12

--------------------------------------------------------------------------------


 

(c)                                  Subject to the provisos set forth in
clauses (i), (ii) and (iii) of subsection 2.6(b), if a notice of continuation in
the form of a Loan Notice with respect to Eurodollar Loans is not timely
delivered prior to the end of the Interest Period applicable thereto, then,
unless such Loans are prepaid as provided herein, at the end of such Interest
Period, such Loans shall automatically continue as Eurodollar Loans with an
Interest Period of the same duration as the then expiring Eurodollar Loans.

 

(d)                                 The conversion or continuation of the Loan
as herein provided shall not constitute the making of a new Loan hereunder.

 

2.7                               Maximum Number of Tranches.  All borrowings,
conversions and continuations of the Loan and all selections of Interest Periods
hereunder shall be in such amounts and be made pursuant to such elections so
that, after giving effect thereto, there shall be no more than twenty Tranches
outstanding at any one time.

 

2.8                               Fees.  (a)  The Borrower agrees to pay the
Lead Arranger the fees heretofore agreed in writing prior to the Closing Date.

 

(b)                                 The Borrower agrees to pay to the
Administrative Agent, for its own account, an administrative agent’s fee set
forth in the letter to the Administrative Agent entered into prior to the
Closing Date.

 

(c)                                  The Borrower agrees to pay to the
Administrative Agent, for the account of each Bank, the upfront fee and duration
fee heretofore agreed in writing prior to the Closing Date.

 

2.9                               Interest Rate.  (a)  Each Eurodollar Loan
shall bear interest for the Interest Period applicable thereto on the unpaid
principal amount thereof at a rate per annum equal to the Eurodollar Rate
determined for such Interest Period plus the Applicable Margin.

 

(b)                                 Each Base Rate Loan shall bear interest for
each day during the Interest Period applicable thereto on the unpaid principal
amount thereof at a fluctuating rate per annum equal to the Base Rate for such
day plus the Applicable Margin.

 

(c)                                  [Reserved.]

 

(d)                                 If all or a portion of the principal amount
of the Loan or if all or a portion of any interest payable on the Loan shall not
be paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall, without limiting the rights of any Bank under
Section 7, bear interest at a rate per annum which is (i) in the case of overdue
principal, 2% above the rate which would otherwise be applicable pursuant to
subsection 2.9 and (ii) in the case of overdue interest, 2% above the rate
described in subsection 2.9(b), in each case from the date of nonpayment until
such amount is paid in full (as well after as before judgment); provided that if
such overdue principal amount is of Eurodollar Loans and the due date therefor
is other than the last day of the Interest Period with respect thereto, such
Eurodollar Loans shall bear interest from the date that such principal amount
was due to the last day of such Interest Period at a rate per annum which is 2%
above the rate which would otherwise be applicable pursuant to clause (a) above.

 

(e)                                  Interest shall be payable in arrears on
each Interest Payment Date, provided that interest accruing pursuant to
paragraph (d) of this subsection shall be payable from time to time on demand.

 

2.10                        Computation of Interest and Fees.  (a)  Interest in
respect of the Base Rate Loans shall be calculated on the basis of a 365 (or
366, as the case may be) day year for the actual days

 

13

--------------------------------------------------------------------------------


 

elapsed.  Interest in respect of Eurodollar Loans shall be calculated on the
basis of a 360 day year for the actual days elapsed.  The Administrative Agent
shall as soon as practicable notify the Borrower and the Banks of each
determination of a Eurodollar Rate.  Any change in the interest rate on a Loan
resulting from a change in the Base Rate or the Applicable Margin shall become
effective as of the opening of business on the day on which such change in the
Base Rate is announced or such Applicable Margin changes as provided herein, as
the case may be.  The Administrative Agent shall as soon as practicable notify
the Borrower and the Banks of the effective date and the amount of each such
change.

 

(b)                                 Each determination of an interest rate by
the Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrower and the Banks in the absence of manifest
error.  The Administrative Agent shall, upon the request of the Borrower,
deliver to the Borrower a statement showing the quotations used by the
Administrative Agent in determining any interest rate pursuant to subsections
2.9(a) and (b).

 

2.11                        Inability to Determine Interest Rate.  In the event
that prior to the first day of any Interest Period with respect to a Eurodollar
Loan:

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Eurodollar Rate for such
Interest Period; or

 

(b)                                 the Administrative Agent shall have received
notice from Banks constituting the Required Banks that the interest rate
determined pursuant to subsection 2.9(a) for such Interest Period does not
accurately reflect the cost to such Banks (as conclusively certified by such
Banks) of making or maintaining Eurodollar Loans during such Interest Period,

 

with respect to a Loan that is to be made as or converted to or continued as a
Eurodollar Loan, the Administrative Agent shall forthwith give telecopy or
telephonic notice of such determination to the Borrower and each Bank at least
one day prior to the relevant Borrowing Date, conversion date or continuation
date for such Eurodollar Loan.  If such notice is given, the Loan that is to be
made as or converted to or continued as a Eurodollar Loan shall be made as or
converted to a Base Rate Loan, having an Interest Period of one month, if
available, and otherwise shall be made as or converted to a Base Rate Loan. 
Until such notice has been withdrawn by the Administrative Agent, no further
Eurodollar Loans, shall be made or continued as such, nor shall the Borrower
have the right to convert the Loan to Eurodollar Loans.

 

2.12                        Pro Rata Treatment and Payments.  (a)  The borrowing
of the Loan by the Borrower from the Banks hereunder and, except as otherwise
provided by subsections 2.4(b), (c) or (d), each payment by the Borrower on
account of any fee payable hereunder in respect of the Loan and any prepayment
of the Loan of the Banks hereunder shall be made pro rata according to the
respective Applicable Percentages of the Banks.  Except as otherwise provided in
subsections 2.4(b), (c) or (d), each payment (including each prepayment) by the
Borrower on account of principal of and interest on the Loan shall be made pro
rata according to the respective outstanding principal amounts of the Loan then
held by the Banks.

 

(b)                                 [Reserved.]

 

(c)                                  All payments (including prepayments) to be
made by the Borrower hereunder and under any Notes, whether on account of
principal, interest and fees or otherwise, shall be made without set-off or
counterclaim and shall be made prior to 12:00 Noon, New York City time on the
due date thereof to the Administrative Agent, for the account of the Banks (or,
in the case of payments made pursuant to subsections 2.4(b), (c) or (d), for the
account of each Bank whose Loan has been prepaid and terminated

 

14

--------------------------------------------------------------------------------


 

pursuant to any such subsection), at the Administrative Agent’s office set forth
in subsection 9.2, in lawful money of the United States of America and in
immediately available funds.  The Administrative Agent shall distribute such
payments to each Bank to its Eurodollar Office or Domestic Office, as
applicable, promptly upon receipt in like funds as received.  If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day.  If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day.  In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.

 

2.13                        Payments by the Borrower.  Unless the Administrative
Agent shall have been notified in writing by the Borrower prior to the date of
any payment due to be made by the Borrower hereunder that the Borrower will not
make such payment to the Administrative Agent, the Administrative Agent may
assume that the Borrower is making such payment, and the Administrative Agent
may, but shall not be required to, in reliance upon such assumption, make
available to the Banks their respective pro rata shares of a corresponding
amount.  If such payment is not made to the Administrative Agent by the Borrower
within three Business Days after such due date, the Administrative Agent shall
be entitled to recover, on demand, from each Bank to which any amount which was
made available pursuant to the preceding sentence, such amount with interest
thereon at the rate per annum equal to the daily average overnight Federal Funds
Effective Rate during such period as quoted by the Administrative Agent and
calculated on the basis of a 360-day year for the actual days elapsed.  Nothing
herein shall be deemed to limit the rights of the Administrative Agent or any
Bank against the Borrower.

 

2.14                        Other Costs; Increased Costs.  (a)  The Borrower
agrees to pay to each Bank which requests compensation under this subsection
2.14(a) (by notice to the Borrower), on the last day of each Interest Period
with respect to any Eurodollar Loan made or maintained by such Bank, so long as
such Bank shall be required to maintain reserves against “Eurocurrency
liabilities” under Regulation D of the Board of Governors of the Federal Reserve
System (or, so long as such Bank may be required by such Board of Governors or
by any other Governmental Authority to maintain reserves against any other
category of liabilities which includes deposits by reference to which the
interest rate on Eurodollar Loans is determined as provided in this Agreement or
against any category of extensions of credit or other assets of such Bank which
includes any Eurodollar Loans), an additional amount (determined by such Bank
and notified to the Borrower) representing such Bank’s calculation or, if an
accurate calculation is impracticable, reasonable estimate (using such
reasonable means of allocation as such Bank shall determine) of the actual
costs, if any, incurred by such Bank during such Interest Period as a result of
the applicability of the foregoing reserves to such Eurodollar Loans, which
amount in any event shall not exceed the product of the following for each day
of such Interest Period:

 

(i)                                     the principal amount of the Eurodollar
Loans made or maintained by such Bank to which such Interest Period relates
outstanding on such day; and

 

(ii)                                  the difference between (x) a fraction the
numerator of which is the Eurodollar Rate (expressed as a decimal) applicable to
such Eurodollar Loan and the denominator of which is one minus the maximum rate
(expressed as a decimal) at which such reserve requirements are imposed by such
Board of Governors or other Governmental Authority on such date minus (y) such
numerator; and

 

(iii)                               a fraction the numerator of which is one and
the denominator of which is 360.

 

15

--------------------------------------------------------------------------------


 

(b)                                 In addition to amounts which may become
payable from time to time pursuant to subsection 2.14(a), if after the date
hereof any Bank shall have determined that the adoption of any applicable Laws,
treaty, guideline, rule or regulation, or any change therein, or any change in
the interpretation, application or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation,
application or administration thereof, or compliance by any Bank with any
request or directive (whether or not having the force of Law) of any such
authority, central bank or comparable agency shall subject such Bank to any
additional tax of any kind (other than taxes covered by subsection 2.15 and any
tax measured by or based upon the gross or overall net income of such Bank and
other than any tax withheld or required to be withheld by any Governmental
Authority) as a result of this Agreement, any Note or any Eurodollar Loans made
or maintained by it, or change the basis of taxation resulting in additional tax
(other than taxes covered by subsection 2.15 and any tax measured by or based
upon the gross or overall net income of such Bank and other than any tax
withheld or required to be withheld by any Governmental Authority) on payments
to such Bank of principal, fees, interest or any other amount thereafter payable
or shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including, without limitation, any such requirement imposed
by the Board of Governors of the Federal Reserve System or any Person or Persons
performing similar functions with respect to a foreign bank) against assets of,
deposits with or for the account of, or credit extended by, any Bank which are
not otherwise included in the determination of the applicable Eurodollar Rate
hereunder, or shall impose any other condition (including, without limitation,
any assessment for deposit insurance under any applicable Laws) regarding this
Agreement; and the result of any of the foregoing is to increase the cost to
such Bank, by an amount which such Bank deems to be material, of making,
converting into, continuing or maintaining extensions of credit or to reduce any
amount receivable hereunder, in each case, in respect of its Eurodollar Loans,
then, in any such case, the Borrower shall promptly pay such Bank, upon its
demand, any additional amounts necessary to compensate such Bank for such
additional cost or reduced amount receivable.

 

(c)                                  If after the date hereof any Bank shall
have determined reasonably and in good faith that the applicability of any Law,
rule, regulation or guideline regarding capital adequacy or liquidity
requirements, or any change in any of the foregoing or in the interpretation or
administration of any of the foregoing by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by such Bank (or any lending office of such Bank) with
any request or directive regarding capital adequacy or liquidity requirements
(whether or not having the force of law) of any such Governmental Authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on such Bank’s capital as a consequence of its obligations
hereunder to a level below that which such Bank could have achieved but for this
Agreement and such adoption, change or compliance (taking into consideration
such Bank’s policies with respect to capital adequacy or liquidity requirements)
by an amount deemed by such Bank to be material, then from time to time promptly
after demand by such Bank, the Borrower shall pay to such Bank such additional
amount or amounts as will compensate such Bank for such reduction.

 

(d)                                 If a Bank becomes entitled to claim any
additional amounts pursuant to this subsection 2.14, it shall promptly notify
the Borrower, through the Administrative Agent, of the event by reason of which
it has become so entitled.  A certificate as to any additional amounts payable
pursuant to this subsection 2.14 and setting forth in reasonable detail the
basis for such claim, submitted by such Bank (through the Administrative Agent)
to the Borrower, shall be conclusive in the absence of manifest error.  Each
Bank shall designate a different Domestic Office or Eurodollar Office, as
applicable, for its Loan if such designation will avoid the need for, or reduce
the amount of, compensation pursuant to this subsection 2.14 and will not, in
the sole opinion of such Bank, be disadvantageous to such Bank; provided, that
such Bank shall have no obligation to so designate a Eurodollar Office located
in the United States.  Upon receipt of notice from such Bank of a claim pursuant
to this subsection 2.14, the Borrower may prepay and terminate such Bank’s Loan
pursuant to subsection 2.4(c) upon three Business Days’ notice to the

 

16

--------------------------------------------------------------------------------


 

Administrative Agent and such Bank unless such Bank shall have designated a
different Domestic Office or Eurodollar Office as provided in the preceding
sentence.

 

(e)                                  For purposes of determining whether there
has been a change in Laws after the date hereof within the meaning of this
subsection 2.14, the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “change in Laws”, regardless of the date enacted, adopted or
issued.

 

2.15                        Taxes.  (a)  Except as otherwise provided hereunder,
payments made by any Loan Party under this Agreement and any Notes shall be made
free and clear of, and without reduction or withholding for or on account of,
any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority excluding
(x) taxes imposed by FATCA and (y) in the case of the Administrative Agent and
each Bank, net income and franchise taxes imposed on payments made to the
Administrative Agent or such Bank by the jurisdiction under the Laws of which
the Administrative Agent or such Bank is organized or any political subdivision
or taxing authority thereof or therein, or by any jurisdiction in which such
Bank’s Domestic Office or Eurodollar Office, as the case may be, is located or
any political subdivision or taxing authority thereof or therein (all such
non-excluded taxes, levies, imposts, deductions, charges or withholdings being
hereinafter called “Taxes”).  If any Taxes are required to be withheld from any
amounts payable to the Administrative Agent or any Bank hereunder or under any
Notes, the amounts so payable to the Administrative Agent or such Bank shall be
increased to the extent necessary to yield to the Administrative Agent or such
Bank (after payment of all Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement and any
Notes; provided, that no such increase to the amounts payable hereunder shall be
made or be payable to the extent that such Taxes are attributable to the failure
of the Administrative Agent or such Bank to comply with the requirements of
subsection 2.15(b) hereof.

 

(b)                                 Prior to the first Interest Payment Date on
which interest is payable to a Bank hereunder, each Bank that is not
incorporated under the Laws of the United States of America or a state thereof
agrees that it will deliver to the Borrower and the Administrative Agent
(provided that in the case of a Participant, such Participant shall provide all
of the forms to the Bank from which the related participation was purchased and
the Bank shall in turn furnish all such required forms (including without
limitation Form W-8IMY) to the Borrower and the Administrative Agent) (i) two
duly completed copies of United States Internal Revenue Service Form W-8BEN or
W-8ECI or applicable successor form, as the case may be, certifying in each case
that such Bank is entitled to receive payments payable to it under this
Agreement, without deduction or withholding of any United States federal income
taxes, (ii) if applicable, an Internal Revenue Service Form W-9 or applicable
successor form, as the case may be, to establish an exemption from United States
backup withholding tax and (iii) any other governmental forms which are
necessary or required under an applicable tax treaty or otherwise by Law to
reduce or eliminate any withholding tax.  Each Bank which delivers to the
Borrower and the Administrative Agent a Form W-8BEN or W-8ECI or W-9 pursuant to
the preceding sentence further undertakes to deliver to the Borrower and the
Administrative Agent further copies of Form W-8BEN or W-8ECI or W-9, as
appropriate, or applicable successor forms, or other manner of certification, as
the case may be, on or before the date that any such form expires or becomes
obsolete or after the occurrence of any event requiring a change in the most
recent form previously delivered by it to the Borrower and the Administrative
Agent, and such extensions or renewals thereof, certifying in the case of a
W-8BEN or W-8ECI that such Bank is entitled to receive payments under this
Agreement without deduction or withholding of any United States federal income
taxes, unless in any such cases an event (including without limitation any
change in treaty, Law or regulation) has occurred prior to the date on which any
such delivery would otherwise be required which

 

17

--------------------------------------------------------------------------------


 

renders all such forms inapplicable or which would prevent such Bank from duly
completing and delivering any such letter or form with respect to it and such
Bank advises the Borrower that it is not capable of receiving payments without
any deduction or withholding of United States federal income tax, and in the
case of a Form W-8BEN or W-8ECI or W-9, establishing an exemption from United
States backup withholding tax.  The Borrower or the Administrative Agent, as the
case may be, shall withhold tax at the rate and in the manner required by the
Laws of the United States with respect to payments made to any Bank failing to
timely provide the requisite Internal Revenue Service forms.

 

(c)                                  The Borrower shall promptly send to the
Administrative Agent for its own account or for the account of any Bank, as the
case may be, a copy of an original official receipt received by the Borrower
showing payment to the proper taxing authority by the Borrower of any Taxes
withheld.  If the Borrower fails to withhold and pay over to the proper taxing
authority any Taxes when due or fails to remit to the Administrative Agent or
any Bank the required receipts or other required documentary evidence, then the
Borrower shall indemnify the Administrative Agent and any such Bank for any
interest or penalties that may become payable by the Administrative Agent or any
Bank as a result of any such failure.

 

(d)                                 Each Bank shall designate a different
Domestic Office or Eurodollar Office, as applicable, for its Loans if such
designation will avoid the need for, or reduce the amount of, compensation
pursuant to subsection 2.15(a) and will not, in the sole opinion of such Bank,
be disadvantageous to such Bank; provided, that such Bank shall have no
obligation to so designate a Eurodollar Office located in the United States.

 

(e)                                  If an amount payable by the Borrower
hereunder for the account of any Bank is increased pursuant to subsection
2.15(a), or the Borrower becomes liable to indemnify the Administrative Agent or
any Bank under subsection 2.15(c), (i) if such Bank entitled to increased
amounts under subsection 2.15(a) is the Administrative Agent or if the
Administrative Agent is indemnified under subsection 2.15(c), then the Borrower
may appoint a substitute Administrative Agent pursuant to subsection 8.9(b) upon
three Business Days’ notice to the Administrative Agent and the Banks and
(ii) then the Borrower shall have the right to prepay and terminate the Loan of
such Bank pursuant to subsection 2.4(c) upon three Business Days’ notice to the
Administrative Agent and such Bank unless such Bank shall have designated a
different Domestic Office or Eurodollar Office as provided in subsection
2.15(d).

 

(f)                                   If a payment made to a Bank under this
Agreement, any Notes, and all other agreements, instruments, documents and
certificates executed and delivered at any time in connection herewith, would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Bank fails to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), then such
Bank shall deliver to the Borrower and the Administrative Agent (A) a
certification signed by the chief financial officer, principal accounting
officer, treasurer or controller, and (B) other documentation reasonably
requested by the Borrower and the Administrative Agent sufficient for the
Administrative Agent and the Borrower to comply with their obligations under
FATCA and to determine that such Bank has complied with such applicable
reporting requirements. Solely for purposes of this clause (f), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

 

2.16                        Indemnity.  The Borrower agrees to indemnify each
Bank and to hold each Bank harmless from any loss or expense which such Bank may
sustain or incur as a consequence of:

 

(a)                                 default by the Borrower in payment when due
of the principal amount of or interest on any Eurodollar Loans of such Bank;

 

18

--------------------------------------------------------------------------------


 

(b)                                 default by the Borrower in making a
borrowing after the Borrower has given a notice of borrowing in accordance with
subsection 2.3;

 

(c)                                  default by the Borrower in making a
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with subsection 2.6;

 

(d)                                 default by the Borrower in making any
prepayment after the Borrower has given a notice in accordance with subsections
2.4 or 2.5; and

 

(e)                                  the making of any conversion or prepayment
of Eurodollar Loans on a day which is not the last day of the Interest Period
with respect thereto;

 

including, without limitation, in each case any such loss or expense arising
from the reemployment of funds obtained by it to maintain its Eurodollar Loans
hereunder or from fees payable to terminate the deposits from which such funds
were obtained.  If a Bank becomes entitled to claim any amounts pursuant to this
subsection 2.16, it shall promptly notify the Borrower, through the
Administrative Agent, of the event by reason of which it has become so
entitled.  A certificate as to any amounts payable pursuant to this subsection
2.16 and setting forth in reasonable detail the basis for such claim, submitted
by such Bank (through the Administrative Agent) to the Borrower, shall be
conclusive in the absence of manifest error.  Notwithstanding the foregoing, no
Bank shall be entitled to indemnification pursuant to this subsection 2.16 for
losses or expenses which have resulted from such Bank’s own gross negligence or
willful misconduct as determined by a final, nonappealable judgment by a court
of competent jurisdiction.

 

SECTION 3.                         REPRESENTATIONS AND WARRANTIES

 

To induce the Banks to enter into this Agreement and to make the Loan, each of
the Borrower and the Guarantor, with respect to representations and warranties
pertaining to it, hereby represents and warrants to the Administrative Agent and
to each Bank on and as of the Closing Date that:

 

3.1                               Corporate Existence and Power.  Each Loan
Party is a corporation duly incorporated, validly existing and in good standing
under the Laws of the State of Delaware, and has all corporate powers and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted.

 

3.2                               Corporate and Governmental Authorization;
Contravention.  The execution, delivery and performance by each Loan Party of
this Agreement and any Notes to which it is a party (a) are within its corporate
powers, have been duly authorized by all necessary corporate action, (b) require
no action by or in respect of, or filing with, any governmental body, agency or
official, (c) do not contravene, or constitute a breach or a default under any
provision of either Loan Party’s Restated Certificate of Incorporation, as
amended, or bylaws, (d) do not contravene any applicable Law or regulation or
any provision of any agreement, judgment, injunction, order, decree or other
instrument binding upon any Loan Party, or (e) result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries
except, in the case of clauses (b), (d) and (e), as would not reasonably be
expected to cause a Material Adverse Change.

 

3.3                               Enforceability.  This Agreement and any Notes
to which it is a party constitute the legal, valid and binding obligations of
each Loan Party, enforceable against such Loan Party in accordance with their
respective terms, except as may be limited by applicable bankruptcy, moratorium,
insolvency or similar Laws affecting the rights of creditors generally and
general principles of equity.

 

3.4                               Financial Information.  (a)  The consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as of
December 31, 2015, and the related consolidated statements of income,

 

19

--------------------------------------------------------------------------------


 

cash flows, and changes in common stockholders’ equity for the fiscal year then
ended, reported on by Ernst & Young LLP and set forth in its 2015 Form 10-K, as
filed with the United States Securities and Exchange Commission, fairly present
in all material respects, in conformity with GAAP, the consolidated financial
position of the Borrower and its Consolidated Subsidiaries as of such date and
its consolidated results of operations and cash flows for such fiscal year.

 

(b)                                 Except as disclosed in the Borrower’s
filings with the United States Securities and Exchange Commission, since
December 31, 2015, there has been no Material Adverse Change.

 

3.5                               Litigation.  There is no action, suit or
proceeding pending against, or, to the knowledge of the Borrower, threatened
against or affecting, the Borrower or any of its Material Subsidiaries before
any court or arbitrator or any governmental body, agency or official in which it
is probable that an adverse decision will be rendered in a matter for which no
provision has been made (a) which would reasonably be expected to cause a
Material Adverse Change or (b) which in any manner draws into question the
validity of, or seeks to restrain the transactions contemplated by, this
Agreement or any Notes.

 

3.6                               Employee Benefit Plans.  No “Prohibited
Transaction” has occurred or “Reportable Event” has occurred, as those terms are
defined in ERISA, with respect to any “Employee Benefit Plans”, as that term is
defined in ERISA, of the Borrower or any of its Subsidiaries which would cause a
Material Adverse Change.  No “Prohibited Transaction” under ERISA or the Code
which would cause a Material Adverse Change has occurred with respect to the
Borrower or any of its Subsidiaries or will occur upon the issuance of any Notes
or the execution of this Agreement.

 

3.7                               Taxes.  United States federal income tax
returns of the Borrower and its Subsidiaries have been examined and closed
through the fiscal year ended December 31, 2008.  The Borrower and its
Subsidiaries have filed all United States federal income tax returns through
December 31, 2014, all other material tax returns have been filed on or before
the applicable due date (as such due date may have been timely extended), and
all taxes due pursuant to such returns or pursuant to any assessment received by
the Borrower or any Subsidiary have been paid (other than those which are
currently being contested in good faith by appropriate proceedings or to the
extent that the failure to do so could not reasonably be expected to cause a
Material Adverse Change or materially adversely affect the performance by the
Borrower of its payment obligations under this Agreement or any Notes).  The
charges, accruals and reserves on the books of the Borrower and its Subsidiaries
in respect of taxes or other governmental charges are, in the opinion of the
Borrower, adequate.

 

3.8                               Material Subsidiaries.  Each Material
Subsidiary is a Person duly formed, validly existing and in good standing under
the Laws of its jurisdiction of formation, and has all requisite powers and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted, except as would not be reasonably
expected to cause a Material Adverse Change.

 

3.9                               Investment Company Act.  The Borrower is not
an “investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

 

3.10                        Regulation U.  Neither the Borrower nor any of its
Subsidiaries has taken or will take any action which would cause the Loan to
violate the provisions of Regulation U of the Board of Governors of the Federal
Reserve.

 

3.11                        Purpose of the Loan.  The proceeds of the Loan shall
be used for general corporate purposes of the Borrower and its Subsidiaries.

 

20

--------------------------------------------------------------------------------


 

3.12                        Compliance with Laws.  The Borrower and its Material
Subsidiaries are in compliance with all applicable Laws (including, without
limitation, ERISA and the rules and regulations thereunder and Laws of the
United States regarding sanctions and export controls applicable to unauthorized
dealings with Sanctioned Countries or Sanctioned Persons) except to the extent
that (a) the applicability of which is contested in good faith by appropriate
proceedings, or (b) the failure to comply therewith would not, individually or
in the aggregate, reasonably be expected to cause a Material Adverse Change.

 

3.13                        OFAC; Anti-Money Laundering.  The Borrower and its
Material Subsidiaries have implemented and maintain policies and procedures
designed to promote and achieve compliance by the Borrower, such Material
Subsidiaries and their respective directors, officers and employees with
Anti-Corruption Laws and applicable Sanctions, and (a) are not on an Office of
Foreign Asset Control “Specially Designated Nationals and Blocked Persons” list
and (b) are not in violation of applicable money laundering Laws, regulations or
orders, including Exec. Order No. 13244 on Terrorist Financing, effective
September 24, 2001 and relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
and the Patriot Act.

 

3.14                        Use of Proceeds.  The Borrower has not directly or,
to the Borrower’s knowledge indirectly, used the proceeds of the Loan, or
loaned, contributed or otherwise made available such proceeds to any
Consolidated Subsidiary, joint venture, partner or other Person (i) to fund any
activities or business of any Person, or in any country or territory that, at
the time of such funding was, or whose government was, the subject of Sanctions,
or (ii) to fund payments to any officer or employee of a Governmental Authority,
or any Person controlled by a Governmental Authority, or any political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity on behalf of any of the foregoing that, at the
time of such funding was, in violation of Anti-Corruption Laws.

 

SECTION 4.                         CONDITIONS PRECEDENT

 

4.1                               Closing Date Conditions.  The agreement of
each Bank to make the Loan is subject to the satisfaction of the following
conditions precedent on the Closing Date:

 

(a)                                 Loan Documents.  The Administrative Agent
shall have received (i) this Agreement, executed and delivered by a duly
authorized officer of the Borrower, the Guarantor and each Bank and (ii) for the
account of each Bank that has requested a Note, a Note conforming to the
requirements of subsection 2.2 and executed by a duly authorized officer of the
Borrower.

 

(b)                                 Closing Certificate.  The Administrative
Agent shall have received a Closing Certificate of each Loan Party,
substantially in the form of Exhibit D and dated the Closing Date; such Closing
Certificate shall be satisfactory in form and substance to the Administrative
Agent and its counsel and shall be executed by the Chairman of the Board of
Directors, the President, any Vice President, the Treasurer or any Assistant
Treasurer, and the Secretary or any Assistant Secretary of such Loan Party.

 

(c)                                  Approvals.  All governmental and regulatory
approvals necessary in connection with the transactions contemplated hereby
shall have been obtained and be in full force and effect.

 

(d)                                 Fees.  The Borrower shall have paid the fees
that are required to be paid on the Closing Date referred to in subsection 2.8.

 

(e)                                  Legal Opinions.  The Administrative Agent
shall have received the executed legal opinion of Michael A. Plotz, Senior
Counsel of the Borrower, substantially in the form of Exhibit E and dated the
Closing Date, with such changes therein as shall be requested or approved by the
Administrative Agent.

 

21

--------------------------------------------------------------------------------


 

(f)                                   Matters Satisfactory.  All corporate and
other proceedings, and all documents, instruments and other legal matters in
connection with the transactions contemplated by this Agreement shall be
satisfactory in form and substance to the Administrative Agent, and the
Administrative Agent shall have received such other documents, legal opinions
and other opinions in respect of any aspect or consequence of the transactions
contemplated hereby as it shall reasonably request.

 

(g)                                  “Know Your Customer” and Anti-Money
Laundering Compliance.  To the extent not previously provided, the
Administrative Agent shall have received all documentation and other information
required by regulatory authorities for compliance with applicable “know your
customer” and anti-money laundering rules and regulations reasonably requested
by the Administrative Agent in advance of the date that is not less than seven
(7) days prior to the Closing Date.

 

(h)                                 Loan Notice.  The Administrative Agent shall
have received a Loan Notice in accordance with the requirements hereof.

 

SECTION 5.                         AFFIRMATIVE COVENANTS OF THE BORROWER

 

So long as the Loan remains outstanding and unpaid or any other amount is owing
to any Bank or the Administrative Agent hereunder:

 

5.1                               Financial Reporting Requirements.  The
Borrower will:

 

(a)                                 make available its Form 10-K via the EDGAR
system of the United States Securities and Exchange Commission (“EDGAR”) on the
Internet as soon as available and in any event within 60 days after the end of
each fiscal year of the Borrower, which will in each case include an audited
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
of the end of such fiscal year and the related audited consolidated statements
of income, cash flows and changes in common stockholders’ equity for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on in a manner acceptable to the United
States Securities and Exchange Commission by Ernst & Young LLP or other
independent public accountants of nationally recognized standing;

 

(b)                                 make available its Form 10-Q via EDGAR on
the Internet as soon as available and in any event within 40 days after the end
of each of the first three quarters of each fiscal year of the Borrower, which
will, in each case, include a consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries, as of the end of such quarter and the related
(i) consolidated statement of income for such quarter and for the portion of the
Borrower’s fiscal year ended at the end of such quarter, and (ii) consolidated
statement of cash flows for the portion of the Borrower’s fiscal year ended at
the end of such quarter, setting forth in each case in comparative form (A) for
the consolidated balance sheet, the figures as of the end of the Borrower’s
previous fiscal year, (B) for the consolidated statement of income, the figures
for the corresponding quarter and the corresponding portion of the Borrower’s
previous fiscal year and (C) for the consolidated statement of cash flows, the
figures for the corresponding portion of the Borrower’s previous fiscal year,
the making available of such financial statements shall constitute a
certification (subject to normal year-end adjustments) as to fairness of
presentation and GAAP;

 

(c)                                  furnish to the Administrative Agent within
10 days of making available via EDGAR each set of financial statements referred
to in clauses (a) and (b) above, a duly completed Compliance Certificate signed
by a Responsible Officer (which delivery may, unless the Administrative Agent
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes);

 

22

--------------------------------------------------------------------------------


 

(d)                                 furnish to the Administrative Agent
forthwith upon the occurrence of any Default or Event of Default, a certificate
of a Responsible Officer of the Borrower stating that such certificate is a
“notice of default” under subsection 8.5 and setting forth the details thereof
and the action which the Borrower is taking or proposes to take with respect
thereto; and

 

(e)                                  furnish to the Administrative Agent from
time to time such additional information regarding the financial position or
business of the Borrower as the Administrative Agent may reasonably request.

 

5.2                               Notices.  The Borrower will promptly furnish,
or cause to be furnished, to the Administrative Agent notice of:  (a) the
occurrence of any Default or Event of Default hereunder; (b) any judgment in
which it or a Consolidated Subsidiary is required to pay more than $200,000,000
or deliver assets the value of which exceeds such amount (whether or not such
judgment is considered to be covered by insurance); (c) the institution of any
litigation or proceeding involving it or a Consolidated Subsidiary that could
reasonably be expected to materially and adversely affect the operations,
financial condition, property or business prospects of the Borrower and its
Consolidated Subsidiaries taken as a whole (whether or not the claim asserted
therein is considered to be covered by insurance); (d) any default by the
Borrower or any of its Consolidated Subsidiaries in the payment of principal of
or interest on Debt of the Borrower and/or its Consolidated Subsidiaries in an
aggregate amount of $200,000,000 or more; (e) any default by the Borrower or any
of its Subsidiaries (other than a default of the type referred to in the
foregoing clause (d)) of which the Borrower has knowledge relating to Debt of
the Borrower and/or its Consolidated Subsidiaries in an aggregate amount of
$200,000,000 or more, the effect of which default causes or permits the holders
of such Debt to cause such Debt to become due prior to its stated maturity date;
(f) any Change in Control; and (g) any adverse change in the ratings publicly
announced by S&P or Moody’s of the Borrower’s then current Senior Debt.

 

5.3                               Payment of Obligations.  The Borrower will pay
and discharge, and will cause each Material Subsidiary to pay and discharge, at
or before maturity, all their respective material obligations and liabilities,
including, without limitation, tax liabilities, except where the same may be
contested in good faith by appropriate proceedings, and will maintain and will
cause each Material Subsidiary to maintain, in accordance with GAAP, appropriate
reserves for the accrual of any of the same.

 

5.4                               Maintenance of Property; Insurance.  The
Borrower will keep, and will cause each Material Subsidiary to keep, all
property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted; will maintain, and will cause each
Material Subsidiary to maintain (either in the name of the Borrower or in such
Material Subsidiary’s own name), with financially sound and reputable insurance
companies, insurance on all their property in at least such amounts and against
such risks as are usually insured against in the same general area by companies
of similar size and established repute engaged in the same or a similar
business; and will furnish to the Administrative Agent, upon its written
request, full information as to the insurance carried.

 

5.5                               Compliance with Laws.  The Borrower will
comply, and cause each Material Subsidiary to comply, in all material respects
with all applicable Laws, ordinances, rules, regulations, and requirements of
any Governmental Authority (including, without limitation, ERISA and the
rules and regulations thereunder and Laws of the United States regarding
sanctions and export controls applicable to unauthorized dealings with
sanctioned countries or Persons) except where (a) the validity or applicability
thereof is being contested in good faith by appropriate proceedings, or (b) the
failure to comply therewith would not, individually or in the aggregate,
reasonably be expected to cause a Material Adverse Change.

 

5.6                               Books and Records.  The Borrower will keep,
and will cause each Material Subsidiary to keep, proper books of record and
account in which full, true and correct entries in conformity with GAAP shall be
made of all dealings and transactions in relation to its business and
activities; and will

 

23

--------------------------------------------------------------------------------


 

permit, and will cause each Material Subsidiary to permit, representatives of
the Administrative Agent and each Bank, at the Administrative Agent’s or such
Bank’s expense, to visit and to discuss their respective affairs, finances and
accounts with their respective officers, employees and independent public
accountants, all at such reasonable times and as often as may reasonably be
desired.

 

5.7                               Use of Proceeds.  The Borrower will take such
actions as may be necessary so that no proceeds of the Loan are directly or, to
the Borrower’s knowledge indirectly, used or loaned, contributed or otherwise
made available to any Consolidated Subsidiary, joint venture, partner or other
person (i) to fund any activities or business of any person, or in any country
or territory that, at the time of such funding is, or whose government is, the
subject of Sanctions or (ii) to fund payments to any officer or employee of a
Governmental Authority, or any person controlled by a Governmental Authority, or
any political party, official of a political party, candidate for political
office, or anyone else acting in an official capacity on behalf of any of the
foregoing that, at the time of such funding is, in violation of applicable
Anti-Corruption Laws.

 

5.8                               Further Assurances.  The Borrower will from
time to time, at its expense, promptly execute and deliver to the Administrative
Agent and the Banks all further instruments and documents, and take all further
action, that may be necessary, or that the Administrative Agent or the Banks may
request, in order to enable the Administrative Agent and the Banks to exercise
or enforce their respective rights or remedies under or in connection with this
Agreement and any Notes.

 

5.9                               Anti-Corruption Laws and Sanctions.  The
Borrower will, and will cause its Subsidiaries to, conduct their businesses in
material compliance with Anti-Corruption Laws and applicable Sanctions, and
maintain policies and procedures designed to promote and achieve compliance with
such Laws and Sanctions.

 

SECTION 6.                         NEGATIVE COVENANTS OF THE BORROWER

 

The Borrower hereby agrees that, so long as the Loan remains outstanding and
unpaid or any other amount is owing to any Bank or the Administrative Agent
hereunder:

 

6.1                               Negative Pledge.  Neither the Borrower nor any
Consolidated Subsidiary will create, assume or suffer to exist any Lien on any
asset now owned or hereafter acquired by it, except:

 

(a)                                 any Lien existing on any asset of any Person
at the time such Person becomes a Consolidated Subsidiary and not created in
contemplation of such event;

 

(b)                                 any Lien on any asset securing Debt incurred
or assumed for the purpose of financing all or any part of the cost of acquiring
such asset, provided that such Lien attached to such asset concurrently with or
within 90 days after the acquisition thereof;

 

(c)                                  any Lien on any asset of any Person
existing at the time such Person is merged or consolidated with or into the
Borrower or a Consolidated Subsidiary and not created in contemplation of such
event;

 

(d)                                 any Lien existing on any asset prior to the
acquisition thereof by the Borrower or a Consolidated Subsidiary and not created
in contemplation of such acquisition;

 

(e)                                  any Lien arising out of the refinancing,
extension, renewal or refunding of any Debt secured by any Lien permitted by any
of the foregoing clauses of this subsection 6.1, provided that the principal
amount of such Debt is not increased and such Debt is not secured by any
additional assets;

 

24

--------------------------------------------------------------------------------


 

(f)                                   Liens incidental to conduct of its
business or the ownership of its assets which (i) do not secure Debt and (ii) do
not in the aggregate materially detract from the value of its assets or
materially impair the use thereof in the operation of its business;

 

(g)                                  Liens to secure indebtedness of the
pollution control or industrial revenue bond type and Liens in favor of the
United States or any state thereof, or any department, agency, instrumentality
or political subdivision of any such jurisdiction, to secure any Debt incurred
for the purpose of financing all or any part of the purchase price or cost of
constructing or improving the property subject thereto;

 

(h)                                 Liens in connection with the sale or
transfer of oil, gas or coal (in whatever form) in place for a period of time
until, or in an amount such that, the purchaser or transferee will realize
therefrom a specified amount of money (however determined) or a specified amount
of oil, gas or coal, or any other interest in property commonly referred to as a
“production payment”; or

 

(i)                                     Liens not otherwise permitted by the
foregoing clauses of this subsection 6.1, securing Debt in an aggregate
principal amount at any time outstanding not to exceed 10% of Consolidated Net
Assets.

 

6.2                               Consolidations, Mergers and Sales of Assets. 
The Borrower will not (a) consolidate or merge with or into any other Person or
(b) sell, lease or otherwise transfer all or substantially all of its assets to
any other Person; provided that the Borrower may consolidate or merge with
another Person or sell, lease or otherwise transfer all or substantially all of
its assets to any other Person if such Person, as the successor in any
consolidation or merger, or as the transferee in any sale, lease or transfer of
all or substantially all of the Borrower’s assets, assumes the obligations of
the Borrower hereunder and, immediately after giving effect to such
consolidation, merger or transfer of assets, no Default or Event of Default
shall have occurred and be continuing.

 

6.3                               Anti-Corruption Laws and Sanctions.  The
Borrower, will not directly, or to the Borrower’s knowledge, indirectly, use the
proceeds of any Borrowing (a) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, to the extent such activities, businesses
or transactions would be prohibited by Sanctions if conducted by a corporation
incorporated in the United States or in a European Union member state, or (b) in
any other manner that would result in a violation of Sanctions or applicable
Anti-Corruption Laws.

 

6.4                               Financial Covenant - Total Debt to
Capitalization Ratio.  Beginning with the fiscal quarter ending March 31, 2016,
the Borrower will not permit the Total Debt to Capitalization Ratio as of the
end of any fiscal quarter of the Borrower, expressed as a percentage, to exceed
65%.

 

SECTION 7.                         EVENTS OF DEFAULT

 

Upon the occurrence and during the continuance of any of the following events:

 

(a)                                 the Borrower shall fail to pay any principal
of the Loan, or the Guarantor shall fail to make any payments due under the
Subsidiary Guarantee, in each case when due in accordance with the terms hereof;
or the Borrower shall fail to pay any interest on the Loan, or any other amount
payable hereunder, within five Business Days after any such interest or other
amount becomes due in accordance with the terms hereof; or

 

(b)                                 any representation or warranty made by the
Loan Parties in Section 3 or in any certificate, financial or other statement
furnished by the Loan Parties pursuant to this Agreement shall prove to have
been incorrect in any material respect when made; or

 

25

--------------------------------------------------------------------------------


 

(c)                                  the Borrower shall fail to perform or
observe any of its covenants or agreements contained in Section 6; or

 

(d)                                 the Borrower shall fail to perform or
observe any other term, covenant or agreement contained in this Agreement or any
Notes, and any such failure shall remain unremedied for 30 days; or

 

(e)                                  (i) the Guarantor, the Borrower or any of
its Consolidated Subsidiaries shall default beyond any applicable period of
grace in any payment of principal of or interest on any indebtedness for any
borrowed money for which the Guarantor, the Borrower or any of its Consolidated
Subsidiaries is liable in a principal amount then outstanding of $200,000,000 or
more or (ii) an event of default (other than a failure to pay principal or
interest) as defined in any mortgage, indenture, agreement or instrument under
which there may be issued, or by which there may be secured or evidenced, any
indebtedness for any borrowed money for which the Guarantor, the Borrower or any
of its Consolidated Subsidiaries is liable in a principal amount then
outstanding of $200,000,000 or more shall happen and shall result in such
indebtedness becoming or being declared due and payable prior to the date on
which it could otherwise become due and payable; or

 

(f)                                   the Guarantor, the Borrower or any of its
Consolidated Subsidiaries shall (i) apply for or consent to the appointment of a
receiver, trustee, liquidator or custodian or the like of itself or of all or a
substantial part of its property, (ii) admit in writing its inability to pay its
debts generally as they become due, (iii) make a general assignment for the
benefit of creditors, (iv) be adjudicated as bankrupt or insolvent, (v) commence
a voluntary case under the federal bankruptcy Laws of the United States of
America or file a voluntary petition or answer seeking reorganization, an
arrangement with creditors or an order for relief or seeking to take advantage
of any insolvency Law or file an answer admitting the material allegations of a
petition filed against it in any bankruptcy, reorganization or insolvency
proceeding, or action shall be taken by it for the purpose of effecting any of
the foregoing, or (vi) if without the application, approval or consent of the
Guarantor, the Borrower or any of its Consolidated Subsidiaries, a proceeding
shall be instituted in any court of competent jurisdiction, under any Laws
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
in respect of the Guarantor, the Borrower or any of its Consolidated
Subsidiaries an order for relief or an adjudication in bankruptcy,
reorganization, dissolution, winding up, liquidation, a composition or
arrangement with creditors, a readjustment of debts, the appointment of a
trustee, receiver, liquidator or custodian or the like of the Guarantor, the
Borrower or such Consolidated Subsidiaries or of all or any substantial part of
its assets, or other like relief in respect thereof under any bankruptcy or
insolvency Laws, and, if such proceeding is being contested by the Guarantor,
the Borrower or such Consolidated Subsidiaries in good faith, the same shall
(A) result in the entry of an order for relief or any such adjudication or
appointment or (B) continue undismissed, or pending and unstayed, for any period
of 60 consecutive days; or

 

(g)                                  one or more judgments or decrees shall be
entered against the Guarantor, the Borrower or any of its Consolidated
Subsidiaries involving in the aggregate a liability (not paid or fully covered
by insurance) of $200,000,000 or more with respect to the Guarantor, the
Borrower or any of its Consolidated Subsidiaries and all such judgments or
decrees shall not have been vacated, dismissed, discharged, bonded or stayed
within 30 days from the entry thereof;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clauses (iv), (v) or (vi) of paragraph (f) above with respect to the
Borrower, automatically the Loan hereunder (with accrued interest thereon) and
all other amounts owing under this Agreement and the Notes shall immediately
become due and payable, and (B) if such event is any other Event of Default,
with the consent of the Required Banks, the Administrative Agent may, or upon
the request of the Required Banks, the Administrative Agent shall, by notice of
default to the Borrower, declare the Loan hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement and the Notes to be
due and payable forthwith, whereupon the same

 

26

--------------------------------------------------------------------------------


 

shall immediately become due and payable.  Except as expressly provided above in
this Section 7, presentment, demand, protest and all other notices of any kind
are hereby expressly waived.

 

SECTION 8.                         THE AGENTS AND THE LEAD ARRANGER

 

8.1                               Appointment of Administrative Agent; No Other
Duties.  Subject to subsection 8.9 each Bank hereby irrevocably designates and
appoints Toronto Dominion (Texas) LLC, as the Administrative Agent of such Bank
under this Agreement, and each such Bank irrevocably authorizes Toronto Dominion
(Texas) LLC, as the Administrative Agent for such Bank, to take such action on
its behalf under the provisions of this Agreement and to exercise such powers
and perform such duties as are expressly delegated to the Administrative Agent
by the terms of this Agreement, together with such other powers as are
reasonably incidental thereto.  Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent and the Lead Arranger
shall not have any duties or responsibilities, except those expressly set forth
herein, or any fiduciary relationship with any Bank, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or otherwise exist against the Administrative Agent or the
Lead Arranger.

 

8.2                               Delegation of Duties.  The Administrative
Agent may execute any of its duties under this Agreement by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

 

8.3                               Exculpatory Provisions.  Neither the
Administrative Agent nor the Lead Arranger nor any of their officers, directors,
employees, agents, attorneys-in-fact or affiliates shall be (i) liable for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement (except for its or such Person’s own gross
negligence or willful misconduct), or (ii) responsible in any manner to any of
the Banks for any recitals, statements, representations or warranties made by
the Borrower or any officer thereof contained in this Agreement or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent or the Lead Arranger under or in
connection with, this Agreement or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any Notes or for
any failure of the Borrower to perform its obligations hereunder.  Neither the
Administrative Agent nor the Lead Arranger shall be under any obligation to any
Bank to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement, or to inspect the
properties, books or records of the Borrower.

 

8.4                               Reliance by the Lead Arranger.  The
Administrative Agent and the Lead Arranger shall be entitled to rely, and shall
be fully protected in relying, upon any Note, writing, resolution, notice,
consent, certificate, affidavit, letter, cablegram, telegram, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Borrower), independent accountants and other
experts selected by the Administrative Agent or the Lead Arranger.  The
Administrative Agent may deem and treat the registered owner of any Note as the
owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent.  The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement unless it shall first receive such
advice or concurrence of the Required Banks as it deems appropriate or it shall
first be indemnified to its satisfaction by the Banks against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.  The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and any Notes in accordance with a request of the Required Banks, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Banks and all future holders of any Notes.

 

27

--------------------------------------------------------------------------------


 

8.5                               Notice of Default.  The Administrative Agent
shall not be deemed to have knowledge or notice of the occurrence of any Default
or Event of Default hereunder (other than an Event of Default described in
subsection 7(a)) unless the Administrative Agent has received notice from a Bank
or the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice or any notice pursuant to
subsection 5.1 or 5.2, the Administrative Agent shall give prompt notice thereof
to the Banks.  The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Banks; provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Banks.

 

8.6                               Non-Reliance on Lead Arranger and Other
Banks.  Each Bank expressly acknowledges that none of the Administrative Agent
or the Lead Arranger or any of their respective officers, directors, employees,
agents, attorneys-in-fact or affiliates has made any representations or
warranties to it and that no act by the Administrative Agent or the Lead
Arranger hereinafter taken, including any review of the affairs of the Borrower,
shall be deemed to constitute any representation or warranty by the
Administrative Agent or the Lead Arranger to any Bank.  Each Bank represents to
the Administrative Agent and to the Lead Arranger that it has, independently and
without reliance upon the Administrative Agent, the Lead Arranger or any other
Bank, and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, operations,
property, financial and other condition and creditworthiness of the Borrower and
made its own decision to make its portion of the Loan hereunder and enter into
this Agreement.  Each Bank also represents that it will, independently and
without reliance upon the Administrative Agent, the Lead Arranger or any other
Bank, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Agreement, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower.  Except for notices, reports and other documents expressly required to
be furnished to the Banks by the Administrative Agent, the Administrative Agent
and the Lead Arranger shall not have any duty or responsibility to provide any
Bank with any credit or other information concerning the business, operations,
property, financial and other condition or creditworthiness of the Borrower
which may come into the possession of the Administrative Agent or the Lead
Arranger or any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates.

 

8.7                               Indemnification.  The Banks agree to indemnify
the Administrative Agent in its capacity as such (each, an “Indemnified Person”)
(to the extent not reimbursed by the Borrower within a reasonable period after
demand has been made by such Indemnified Person to the Borrower for those
amounts owing by the Borrower, and without limiting the obligation of the
Borrower to do so), ratably according to their Applicable Percentages, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time (including without limitation at any time
following the payment of the Loan) be imposed on, incurred by or asserted
against such Indemnified Person in any way relating to or arising out of this
Agreement, or any documents contemplated by or referred to herein or the
transactions contemplated hereby or any action taken or omitted by such
Indemnified Person, under or in connection with any of the foregoing; provided
that no Bank shall be liable to an Indemnified Person for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Indemnified Person’s gross negligence or willful misconduct. 
Whenever, at any time after an Indemnified Person has received from any Bank
such Bank’s ratable share of amounts owing to such Indemnified Person pursuant
to this subsection 8.7, such Indemnified Person receives any reimbursement from
the Borrower on account of such amounts, such Indemnified Person will distribute
to

 

28

--------------------------------------------------------------------------------


 

such Bank its ratable share thereof in like funds as received; provided,
however, that in the event that the receipt by an Indemnified Person of such
reimbursement is required by Laws or court or administrative order to be
returned, such Bank will return to such Indemnified Person any portion thereof
previously distributed by such Indemnified Person to it in like funds as such
reimbursement is required to be returned by such Indemnified Person.

 

8.8                               Agents and Lead Arranger in Their Individual
Capacities.  The Administrative Agent, the Lead Arranger and their respective
affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the Borrower as though the Administrative Agent or the
Lead Arranger were not the Administrative Agent or a Lead Arranger hereunder. 
With respect to its portion of the Loan made or renewed by it, any Note issued
to it, the Administrative Agent and the Lead Arranger shall have the same rights
and powers under this Agreement as any Bank and may exercise the same as though
it were not the Administrative Agent or Lead Arranger, and the terms “Bank” and
“Banks” shall include the Administrative Agent in its individual capacity.

 

8.9                               Successor or Substitute Administrative Agent. 
(a)  The Administrative Agent may resign as Administrative Agent upon not less
than 10 days’ notice to the Banks and the Borrower.  If the Administrative Agent
shall resign as Administrative Agent under this Agreement, then the Borrower
shall appoint from among the Banks a successor agent for the Banks.

 

(b)                                 The Borrower, in its sole discretion, upon
not less than 30 days’ notice to the Administrative Agent and the Banks except
as otherwise provided in subsection 2.15(e), shall have the right to replace the
Administrative Agent and appoint any Bank as a substitute agent.

 

(c)                                  Any successor or substitute agent pursuant
to subsection 8.9(a) or 8.9(b) shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor or substitute agent effective upon its acceptance of its appointment,
and the former Administrative Agent’s rights, powers and duties as
Administrative Agent shall be terminated upon the acceptance by such successor
or substitute agent of its appointment, without any other or further act or deed
on the part of such former Administrative Agent or any of the parties to this
Agreement or any holders of the Loan.  After any retiring Administrative Agent’s
resignation or termination hereunder as Administrative Agent, the provisions of
Section 8 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under this Agreement.

 

8.10                        Lead Arranger.  None of the Banks or the Lead
Arranger shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Banks as such. 
Without limiting the foregoing, none of the Banks or the Lead Arranger shall
have, or be deemed to have, any fiduciary relationship with any Bank.  Each Bank
acknowledges that it has not relied, and will not rely, on any of the Banks or
the Lead Arranger so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

 

SECTION 9.                         MISCELLANEOUS

 

9.1                               Amendments and Waivers.  Neither this
Agreement, nor any Note, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
subsection.  With the written consent of the Required Banks, the Administrative
Agent and the Borrower may, from time to time, enter into written amendments,
supplements or modifications hereto for the purpose of adding any provisions to
this Agreement or any Notes or changing in any manner the rights of the Banks or
the Borrower hereunder or thereunder or waiving, on such terms and conditions as
the Administrative Agent may specify in such instrument, any of the requirements
of this Agreement or any Notes or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (a) extend the time of payment or maturity of
the

 

29

--------------------------------------------------------------------------------


 

Loan or any installment thereof (including, without limitation, any payment to
be made to a Bank under subsection 2.4(b) following such Bank’s delivery of a
Termination Notice) or reduce the rate or extend the time of payment of interest
thereon, or reduce any fee payable to the Banks hereunder, or reduce the
principal amount thereof, in each case without the consent of the Bank affected
thereby, (b) eliminate or reduce the voting rights of the Banks under this
subsection 9.1 or reduce the percentage specified in the definition of Required
Banks or Supermajority Banks, or consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement, in each case
without the written consent of all the Banks, (c) amend, modify or waive any
provision of Section 8 without the written consent of the then Administrative
Agent, and to the extent that such amendment, modification or waiver would
directly affect the Lead Arranger, without the written consent of the Lead
Arranger, (d) release the Guarantor without the written consent of the
Supermajority Banks (provided that no such consent shall be required in
connection with any merger or consolidation of the Guarantor with the Borrower)
or (e) amend, modify or waive any provision of Section 10 without the written
consent of the Guarantor.  Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Banks and shall be binding upon
the Loan Parties, the Banks, the Administrative Agent and all future holders of
the Loan.  In the case of any waiver, the Loan Parties, the Banks and the
Administrative Agent shall be restored to their former positions and rights
hereunder and under the outstanding Loan, and any Default or Event of Default
waived shall be deemed to be cured and not continuing; but no such waiver shall
extend to any subsequent or other Default or Event of Default, or impair any
right consequent thereon.

 

9.2                               Notices.  Unless otherwise specified herein,
all notices, requests, demands or other communications to or upon the respective
parties hereto shall be deemed to have been given (i) in the case of notice by
letter, the earlier of when delivered to the addressee by hand or on the fifth
Business Day after depositing the same in the mails, registered or certified
mail, postage prepaid, return receipt requested, (ii) in the case of notice by
cable, when delivered to the cable company, charges prepaid, (iii) in the case
of notice by telecopy or bank wire, when receipt is confirmed, in the case of
notice by electronic mail, when return receipt or reply by electronic mail is
sent, and in the case of notice by telex, when sent, final answerback received,
and (iv) if given by telephone, when communicated to the Person or to the holder
of the office specified as the Person or office holder to whose attention
communications are to be given, followed immediately by a writing, addressed as
follows in the case of the Borrower, the Guarantor and the Administrative Agent,
and as set forth in Schedule I in the case of the other parties hereto, or to
such other address as any of the parties hereto and any future holders of the
Loan may designate by written notice:

 

The
Borrower:                                                                                                                 
ConocoPhillips
600 North Dairy Ashford Road
Houston, Texas 77079
Attention:  Treasurer
Telecopier:  (281) 293-1029
Telephone:  (281) 293-1000

 

The
Guarantor:                                                                                                           
ConocoPhillips Company

600 North Dairy Ashford Road

Houston, Texas  77079

Attention:  Treasurer

Telecopier:  (281) 293-1029

Telephone:  (281) 293-1000

 

The Administrative Agent:

 

For Loan Notices and Repayment Notices:

 

30

--------------------------------------------------------------------------------


 

Toronto Dominion (Texas) LLC
Attention:  Agency Administration
Telecopier:  (416) 982-5535
Telephone:  (416) 307-3942
Email:  TDSAgencyAdmin@tdsecurities.com

 

For all other notices:

 

Toronto Dominion (Texas) LLC
31 West 52nd St

New York, NY  10019

Attention:  Vice President
Telecopier:  (212) 827-7232
Telephone:  (212) 827-7086

 

provided that any notice, request, demand or other communication to or upon the
Administrative Agent or the Banks pursuant to subsections 2.3, 2.4(c) and 2.6
shall not be effective until received.

 

9.3                               No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of the Administrative Agent or
any Bank, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by Law.

 

9.4                               Confidentiality.  Each Bank shall maintain in
confidence and not disclose to any Person any non-public information furnished
to it pursuant to this Agreement and designated by the Borrower as such
(“Confidential Information”) without the prior consent of the Borrower, subject
to each Bank’s (a) obligation to disclose any Confidential Information pursuant
to a request or order under applicable Laws and regulations or pursuant to a
subpoena or other legal process, (b) right to disclose any Confidential
Information to other Banks, to regulatory authorities, to its affiliates,
auditors and counsel, to any actual or prospective Participant and to any actual
or prospective Purchasing Bank pursuant to subsection 9.6(d) approved by the
Borrower (subject to, in the case of actual or prospective Participants and
actual or prospective Purchasing Banks, the signing of a confidentiality
agreement), (c) right to disclose any Confidential Information in connection
with any litigation or dispute or the exercise of any remedy hereunder involving
the Administrative Agent or the Banks and the Borrower or any of its
Subsidiaries or (d) to any creditor, credit insurance provider or direct or
indirect contractual counterparty in swap agreements or such creditor, credit
insurance provider or contractual counterparty’s professional advisor (so long
as such contractual counterparty or professional advisor to such contractual
counterparty or credit insurance provider agrees to be bound by the provisions
of this subsection 9.4); provided, however, that Confidential Information
disclosed pursuant to clause (b), (c) or (d) of this sentence shall be so
disclosed subject to such procedures as are reasonably calculated to maintain
the confidentiality thereof.  Notwithstanding the foregoing provisions of this
subsection 9.4, (i) the foregoing obligation of confidentiality shall not apply
to any Confidential Information that was known to such Bank or any of their
respective affiliates prior to the time it received such Confidential
Information from the Borrower pursuant to this Agreement, other than as a result
of the disclosure thereof by a Person who, to the knowledge or reasonable belief
of such Bank, was prohibited from disclosing it by any duty of confidentiality
arising (under this Agreement or otherwise) by contract or Law, and (ii) the
foregoing obligation of confidentiality shall not apply to any Confidential
Information that becomes part of the public domain independently of any act of
such Bank not permitted hereunder or when identical or substantially similar
information is received by such Bank, without restriction as to its disclosure
or use, from a Person who was not prohibited from disclosing it by any duty of
confidentiality arising (under this Agreement or otherwise) by contract or

 

31

--------------------------------------------------------------------------------


 

Law.  The obligations of each Bank under this subsection 9.4 shall survive for
two years after the termination of this Agreement and the payment of any Notes
and all other amounts payable hereunder.

 

9.5                               Payment of Expenses and Taxes.  The Borrower
agrees (a) to pay or reimburse the Administrative Agent and the Banks for all
their out-of-pocket costs and expenses incurred in connection with the
development, preparation, negotiation and execution of this Agreement and any
Notes and any other documents prepared in connection herewith, and the
consummation of the transactions contemplated hereby and thereby, including,
without limitation, the reasonable legal fees and disbursements of Haynes and
Boone, LLP, counsel to the Administrative Agent and the Lead Arranger, but
excluding all other legal fees and disbursements, (b) to pay or reimburse each
Bank and the Administrative Agent for all their costs and expenses incurred in
connection with any amendment, supplement or modification to this Agreement and
any Notes and any other documents prepared in connection herewith and in
connection with the enforcement or preservation of any rights under this
Agreement, any Notes and any such other documents, including, without
limitation, legal fees and disbursements of counsel to the Administrative Agent
and to the several Banks, (c) to pay, indemnify, and hold each Bank and the
Administrative Agent harmless from any and all recording and filing fees and any
and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other taxes (other than any tax measured on or with respect to
overall gross or net income), if any, which may be payable or determined to be
payable in connection with the execution and delivery of, or consummation of any
of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this
Agreement, any Notes and any such other documents and (d) to pay, indemnify, and
hold each Bank and the Administrative Agent and their respective officers,
directors, employees, affiliates, agents and controlling persons (each, an
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, inquiries,
investigations, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, and including relating to the use of proceeds
of the Loan and the reasonable fees and expenses of legal counsel in connection
with claims, actions or proceedings by any Indemnitee against the Borrower under
this Agreement (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”), provided, that the Borrower shall have no obligation
hereunder to any Indemnitee with respect to Indemnified Liabilities to the
extent such Indemnified Liabilities have resulted from the gross negligence or
willful misconduct of such Indemnitee as determined by a final, nonappealable
judgment by a court of competent jurisdiction. All amounts due under this
subsection 9.5 shall be payable not later than 10 days after written demand
therefor.  Statements payable by the Borrower pursuant to this subsection 9.5
shall be submitted to Treasurer (Telephone No. (281) 293-1000; Telecopy
No. (281) 293-2941), at the address of the Borrower set forth in subsection 9.2,
or to such other Person or address as may be hereafter designated by the
Borrower in a written notice to the Administrative Agent.  The agreements in
this subsection 9.5 shall survive repayment of the Loan and all other amounts
payable hereunder.

 

To the extent permitted by applicable Laws, no party hereto shall assert, and
each such party hereby waives, any claim against any other party, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, the Loan or the use of the proceeds thereof, provided
that nothing in this sentence shall relieve the Borrower or the Guarantor of any
obligation it may have under this subsection 9.5 to indemnify an Indemnitee
against special, indirect, consequential or punitive damages asserted against
such Indemnitee by a third party.

 

9.6                               Successors and Assigns; Participations;
Purchasing Banks.  (a)  This Agreement shall be binding upon and inure to the
benefit of the Borrower, the Banks, the Administrative Agent, all future holders
of the Loan and their respective successors and assigns, except that the
Borrower may not assign or transfer any of its rights or obligations under this
Agreement, other than in connection

 

32

--------------------------------------------------------------------------------


 

with an assignment or transfer otherwise permitted hereunder, without the prior
written consent of each Bank.

 

(b)                                 Any Bank may, in the ordinary course of its
commercial lending business and in accordance with applicable Laws, at any time
sell to one or more banks or other financial institutions (each, a
“Participant”) participating interests in the Loan owing to such Bank, any Note
held by such Bank or any other interests of such Bank hereunder without the
consent of the Borrower.  In the event of any such sale by a Bank of a
participating interest to a Participant, such Bank’s obligations under this
Agreement to the other parties to this Agreement shall remain unchanged, such
Bank shall remain solely responsible for the performance thereof, such Bank
shall remain the holder of its Loan for all purposes under this Agreement, and
the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Bank in connection with such Bank’s rights and obligations
under this Agreement.  Without affecting the limitations in the preceding
sentence, each Participant shall be entitled to the benefits of subsections
2.14, 2.15, and 2.16 with respect to its participation in the Funding
Obligations and the Loan outstanding from time to time; provided, that no
Participant shall be entitled to receive any greater amount pursuant to such
subsections than the transferor Bank would have been entitled to receive in
respect of the amount of the participation transferred by such transferor Bank
to such Participant had no such transfer occurred.

 

(c)                                  [Reserved.]

 

(d)                                 Each Bank may, in the ordinary course of its
commercial lending business and in accordance with applicable Laws, with the
consent of the Borrower, which shall not be unreasonably withheld or delayed
(except that such consent shall not be required during the continuation of an
Event of Default under Section 7(a) or 7(f) which extends beyond any applicable
grace period or for a sale or assignment from a Bank to such Bank’s affiliate or
to an Approved Fund), the Administrative Agent (which shall not be unreasonably
withheld) sell or assign to one or more Banks or additional banks, financial
institutions or other entities (a “Purchasing Bank”) part (or, if agreed by the
Borrower in its sole discretion, all) of its rights and obligations under this
Agreement pursuant to an Assignment and Acceptance executed by such Purchasing
Bank, such transferor Bank, the Administrative Agent and the Borrower; provided
that, if such sale is not to one or more Banks and is to an additional bank or
other entity, (i) such sale shall be in a minimum amount of $10,000,000 and
(ii) unless otherwise agreed by the Borrower in its sole discretion, the Loan
retained by such transferor Bank after such sale shall be at least $10,000,000. 
Notwithstanding the foregoing, any Bank may sell to one or more Banks or
Purchasing Banks designated by the Borrower its Loan and all of its rights and
obligations under this Agreement relating to such Loan pursuant to an Assignment
and Acceptance as described in the preceding sentence in connection with a
purchase thereof effected pursuant to subsection 2.4(e).  Upon (A) the execution
of such Assignment and Acceptance, (B) delivery of an executed copy thereof to
the Borrower, (C) recordation of such transfer in the Register and (D) payment
by such Purchasing Bank to the Administrative Agent of a registration and
processing fee of $4,000 if such Purchasing Bank is not a Bank prior to the
execution of such Assignment and Acceptance and $2,000 otherwise, from and after
the Transfer Effective Date determined pursuant to such Assignment and
Acceptance, such Purchasing Bank shall for all purposes be a Bank party to this
Agreement and shall have all the rights and obligations of a Bank under this
Agreement to the same extent as if it were an original party hereto with a Loan
as set forth therein and, in the case of an Assignment and Acceptance executed
pursuant to subsection 2.4(e), the transferor Bank shall cease to be a party
hereto.  Such Assignment and Acceptance shall be deemed to amend this Agreement
to the extent, and only to the extent, necessary to reflect the addition of such
Purchasing Bank and the resulting adjustment of the Loan and the Applicable
Percentages arising from the purchase by such Purchasing Bank of all or a
portion of the rights and obligations of such transferor Bank under this
Agreement.  Upon the consummation of any transfer to a Purchasing Bank pursuant
to this subsection 9.6(d), the transferor Bank, the Administrative Agent and the
Borrower shall make appropriate arrangements so that, if required, a replacement
Note is issued to such transferor Bank and a new Note or, as appropriate, a
replacement Note, is issued to such

 

33

--------------------------------------------------------------------------------


 

Purchasing Bank, in each case in principal amounts reflecting their respective
Loan.  Such new Notes shall be dated as of the Closing Date and shall otherwise
be in the form of the Notes replaced thereby.

 

(e)                                  The Administrative Agent shall maintain, as
a non-fiduciary agent for the Borrower, at its address referred to in subsection
9.2, a copy of each Assignment and Acceptance delivered to it and a register
(the “Register”) for the recordation of (i) the names and addresses of the Banks
and principal amount of the Loan owing to each Bank from time to time.  The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Borrower, the Administrative Agent and the Banks may treat each Person
whose name is recorded in the Register as the owner of the Loan recorded therein
for all purposes of this Agreement.  The Register shall be available for
inspection by the Borrower or any Bank at any reasonable time and from time to
time upon reasonable prior notice.

 

The Administrative Agent shall deliver to the Borrower on a quarterly basis a
complete list of all Banks and their respective Loan and Applicable Percentages,
each in effect as of the last Business Day of the most recently ended calendar
quarter.

 

(f)                                   [Reserved.]

 

(g)                                  The Borrower authorizes each Bank to
disclose to any Participant or Purchasing Bank (each, a “Transferee”) and any
prospective Transferee any and all financial information (other than
Confidential Information except as permitted by subsection 9.4) in such Bank’s
possession concerning the Borrower, which has been delivered to such Bank by the
Borrower pursuant to this Agreement or which has been delivered to such Bank by
the Borrower in connection with such Bank’s credit evaluation of the Borrower
prior to entering into this Agreement.

 

(h)                                 If, pursuant to this subsection 9.6, any
interest in this Agreement or any Note is transferred to any Transferee which is
organized under the Laws of any jurisdiction other than the United States or any
state thereof, the transferor Bank shall cause such Transferee (provided that in
the case of a Participant, such Participant shall provide all of the forms to
the Bank from which the related participation was purchased and the Bank shall
in turn furnish all such required forms (including without limitation
Form W-8IMY) to the Borrower and the Administrative Agent), concurrently with
the effectiveness of such transfer, (i) to represent to the transferor Bank (for
the benefit of the transferor Bank, the Administrative Agent and the Borrower)
that under applicable Laws and treaties no taxes will be required to be withheld
by the Administrative Agent, the Borrower or the transferor Bank with respect to
any payments to be made to such Transferee in respect of the Loan, (ii) to
furnish to the transferor Bank, the Administrative Agent and the Borrower
(A) either United States Internal Revenue Service Form W-8BEN or W-8ECI (wherein
such Transferee claims entitlement to complete exemption from United States
federal withholding tax on all interest payments hereunder), (B) either Internal
Revenue Service Form W-8 BEN-E, W-8ECI or W-9 or applicable successor form (to
establish an exemption from United States backup withholding tax) and (C) any
other governmental forms which are necessary or required under an applicable tax
treaty or otherwise by Law to reduce or eliminate any withholding tax, (iii) to
agree (for the benefit of the transferor Bank, the Administrative Agent and the
Borrower) to provide the transferor Bank, the Administrative Agent and the
Borrower) a new Form W-8BEN, W-8ECI or W-9 or applicable successor form and any
other governmental forms which are necessary or required under an applicable tax
treaty or otherwise by Law to reduce or eliminate any withholding tax, upon the
obsolescence of any previously delivered form and comparable statements in
accordance with applicable United States Laws and regulations and amendments
duly executed and completed by such Transferee, and to comply from time to time
with all applicable United States Laws and regulations with regard to such
withholding tax exemption.  The Borrower shall withhold tax at the rate and in
the manner required by the Laws of the United States with respect to payments
made to any Bank failing to timely provide the requisite Internal Revenue
Service forms.

 

34

--------------------------------------------------------------------------------


 

(i)                                     For avoidance of doubt, the parties to
this Agreement acknowledge that the provisions of this subsection 9.6 concerning
assignments relate only to absolute assignments and that such provisions do not
prohibit assignments creating security interests, including any pledge or
assignment by a Bank to any Federal Reserve Bank in accordance with applicable
Laws.

 

(j)                                    The Borrower, upon receipt of written
notice from the relevant Bank, agrees to issue Notes to any Bank requiring Notes
to facilitate transactions of the type described in paragraph (i) above.

 

9.7                               Adjustments; Set-off.  (a)  If any Bank (a
“Benefited Bank”) shall at any time receive any payment of all or part of its
Loan, or interest thereon, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 7(f), or otherwise) in a greater proportion
than any such payment to and collateral received by any other Bank, if any, in
respect of such other Bank’s Loan, or interest thereon, such Benefited Bank
shall purchase for cash from the other Banks such portion of each such other
Bank’s Loan, or shall provide such other Banks with the benefits of any such
collateral, or the proceeds thereof, as shall be necessary to cause such
Benefited Bank to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Banks; provided, however, that if all or any
portion of such excess payment or benefits is thereafter recovered from such
Benefited Bank, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.  The
Borrower agrees that each Bank purchasing a portion of another Bank’s portion of
the Loan pursuant to this subsection 9.7(a) may exercise all rights of payment
(including, without limitation, rights of set-off) with respect to such portion
as fully as if such Bank were the direct holder of such portion.

 

(b)                                 In addition to any rights and remedies of
the Banks provided by Law, upon the occurrence and during the continuance of an
Event of Default each Bank shall have the right, without prior notice to the
Borrower, any such notice being expressly waived by the Borrower to the extent
permitted by applicable Laws, to set off and appropriate and apply against the
obligations under this Agreement any and all deposits (general or special, time
or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Bank to or for the credit or the account of the Borrower.  Each
Bank agrees promptly to notify the Borrower and the Administrative Agent after
any such set-off and application made by such Bank, provided that the failure to
give such notice shall not affect the validity of such set-off and application.

 

9.8                               Counterparts.  This Agreement may be executed
by one or more of the parties to this Agreement on any number of separate
counterparts and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  Delivery of an executed signature
page of this Agreement by facsimile transmission shall be effective as delivery
of a manually executed counterpart hereof.  A set of the copies of this
Agreement signed by all the parties hereto shall be lodged with the Borrower and
the Administrative Agent.

 

9.9                               GOVERNING LAW.  THIS AGREEMENT AND ANY NOTES
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

9.10                        Jurisdiction; Venue. Any legal action or proceeding
with respect to this Agreement may be brought in the courts of the State of New
York or of the United States of America for the Southern District of New York,
in each case sitting in New York County and, by execution and delivery of this
Agreement, each of the Borrower and the Guarantor hereby accepts for and in
respect of its property, generally and unconditionally, and irrevocably agrees
to, the exclusive jurisdiction of the aforesaid courts,

 

35

--------------------------------------------------------------------------------


 

and agrees that it will not commence any action, litigation or proceeding
against the Administrative Agent or any Bank relating to this Agreement in any
forum other than the foregoing. Each of the Borrower and the Guarantor further
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified mail postage prepaid, to it at its address referred to
in subsection 9.2, such service to become effective 30 days after such mailing. 
Nothing herein shall affect the right of the Administrative Agent or any Bank to
serve process in any other manner permitted by Law or to commence legal
proceedings or otherwise proceed against the Borrower or the Guarantor in any
other jurisdiction.  Each of the Borrower and the Guarantor hereby irrevocably
and unconditionally waives any objection that it may now or hereafter have to
the venue of any action described in this subsection 9.10, or that such
proceeding was brought in an inconvenient court, and agrees not to plead or
claim the same.

 

9.11                        Survival and Termination of Agreement.  All
covenants, agreements, representations and warranties made herein and in any
certificate, document or statement delivered pursuant hereto or in connection
herewith shall survive the execution and delivery of this Agreement and any
Notes and shall continue in full force and effect so long as the Loan or any
amount payable to any Bank under or in connection with this Agreement or the
Loan is unpaid, at which time this Agreement shall terminate, it being expressly
understood that the obligations of the Borrower to the Administrative Agent and
each Bank under subsections 2.14, 2.15, 2.16 and 9.5 and the obligations of the
Banks to the Administrative Agent and the Lead Arranger under subsection 8.7
shall survive the payment in full of the Loan and all other amounts payable
hereunder; provided, that with respect to amounts payable under subsections
2.14, 2.15, 2.16, 8.7 and 9.5, such amounts shall be deemed to have been paid if
no claim therefor is made within six months after payment in full of the Loan
and all other amounts payable hereunder.  Notwithstanding the foregoing, no Bank
shall be entitled to any payments from the Borrower under subsection 2.14, 2.15,
2.16 or 9.5 unless, within six months of such Bank’s obtaining actual knowledge
of the occurrence of the event or events giving rise to the operation of any
such subsection, it has notified the Borrower of the occurrence of such event or
events; provided, however, that the requirement for notice set forth herein
shall have no effect on the nature or scope of the provisions of such
subsections other than as expressly stated in this subsection 9.11.

 

9.12                        Entire Agreement.  This Agreement sets forth the
entire agreement of the parties hereto with respect to its subject matter, and
supersedes all previous understandings, written or oral, with respect thereto.

 

9.13                        WAIVER OF JURY TRIAL.  THE BORROWER, THE GUARANTOR,
THE ADMINISTRATIVE AGENT AND EACH BANK HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY NOTE AND FOR ANY COUNTERCLAIM THEREIN.

 

9.14                        Severability.  Any provision of this Agreement or of
any Note which is prohibited, unenforceable or not authorized in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition, unenforceability or non-authorization without invalidating the
remaining provisions hereof or thereof or affecting the validity, enforceability
or legality of any such provision in any other jurisdiction.

 

9.15                        [Reserved.]

 

9.16                        USA PATRIOT Act Notice.  The Administrative Agent
(for itself and not on behalf of any Bank) and each Bank that is subject to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”) hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that

 

36

--------------------------------------------------------------------------------


 

identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Bank to identify the
Borrower in accordance with the Patriot Act.

 

9.17                        Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.  Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

SECTION 10.                  SUBSIDIARY GUARANTEE

 

10.1                        Guarantee.  The Guarantor hereby unconditionally and
irrevocably guarantees to the Banks (the “Subsidiary Guarantee”), as primary
obligor and not merely as surety, the prompt and complete payment when due,
whether at stated maturity, by acceleration or otherwise, of all obligations of
the Borrower now or hereafter existing under this Agreement and any Note,
whether for principal, interest, fees, expenses or otherwise, including, without
limitation, obligations which, but for an automatic stay under Section 362(a) of
the Bankruptcy Code or any other insolvency Laws or other proceeding, would
become due (such obligations being hereinafter referred to as the
“Obligations”), and agrees to pay any and all expenses (including, without
limitation, the legal fees and disbursements of counsel) incurred by any Bank in
enforcing any rights under the Subsidiary Guarantee.  No amendment or
modification of the Subsidiary Guarantee may be made without the prior written
consent of the Guarantor.

 

10.2                        Waiver of Subrogation.  Notwithstanding any payment
or payments made by the Guarantor hereunder, or any set-off or application of
funds of the Guarantor by any Bank, the Guarantor shall not be entitled to be
subrogated to any of the rights of the Banks against the Borrower or against any
collateral security or guarantee or right of offset held by the Administrative
Agent or the Banks for the payment of the Obligations, nor shall the Guarantor
seek any reimbursement from the Borrower in respect of payments made by the
Guarantor hereunder, until all amounts owing to the Banks by the Borrower are
paid in full.  If any amount shall be paid to the Guarantor on account of such
subrogation rights at any time when all of the Obligations shall not have been
paid in full, such amount shall be held by the Guarantor, in trust for each
Bank, segregated from other funds of the Guarantor and shall, forthwith upon
receipt by the Guarantor, be turned over to the Administrative Agent, for the
ratable benefit of the Banks, in the exact form received by the Guarantor (duly
indorsed by the Guarantor, if required), to be applied against the Obligations,
whether mature or unmatured, in such order as any Bank may determine.

 

37

--------------------------------------------------------------------------------


 

10.3                        Amendments, etc. with respect to the Obligations. 
The Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against the Guarantor, and without notice to or further
assent by the Guarantor, any demand for payment of any of the Obligations made
by any Bank may be rescinded by such Bank and any of the Obligations continued,
and the Obligations, or the liability of any other party upon or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by any Bank, and this Agreement, and any Note and any other document in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as any Bank may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by any Bank
for the payment of the Obligations may be sold, exchanged, waived, surrendered
or released.  Neither the Administrative Agent nor any Bank shall have any
obligation to protect, secure, perfect or insure any lien or security interest
at any time held by it as security for the Obligations or for this Subsidiary
Guarantee or any property subject thereto.

 

10.4                        Guarantee Absolute and Unconditional.  The Guarantor
waives any and all notice of the creation, renewal, extension or accrual of any
of the Obligations and notice of or proof of reliance by any Bank upon this
Subsidiary Guarantee or acceptance of this Subsidiary Guarantee; the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred in reliance upon this Subsidiary Guarantee; and all
dealings between the Borrower and the Guarantor, on the one hand, and any Bank,
on the other, shall likewise be conclusively presumed to have been had or
consummated in reliance upon this Subsidiary Guarantee.  The Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrower or the Guarantor with respect to the
Obligations.  This Subsidiary Guarantee shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to, and the
Guarantor hereby expressly waives any defenses to its obligations hereunder
based upon (a) the validity or enforceability of this Agreement, any Note, any
of the Obligations or any collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by any Bank,
(b) any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower against any Bank, or (c) any other circumstance whatsoever (with or
without notice to or knowledge of the Borrower or the Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower for the Obligations, or of the Guarantor under this
Subsidiary Guarantee, in bankruptcy or in any other instance.  When pursuing its
rights and remedies hereunder against the Guarantor, each Bank may, but shall be
under no obligation, to pursue such rights and remedies as it may have against
the Borrower or any other Person or against any collateral security or guarantee
for the Obligations or any right of offset with respect thereto, and any failure
by such Bank to pursue such other rights or remedies or to collect any payments
from the Borrower or any such other Person or to realize upon any such
collateral security, or guarantee or right of offset, shall not relieve the
Guarantor of any liability hereunder, and shall not impair or affect the rights
and remedies, whether express, implied or available as a matter of law, of the
Banks against the Guarantor.

 

10.5                        Reinstatement.  This Subsidiary Guarantee shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by the Bank upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any substantial part of its
property, or otherwise, all as though such payments had not been made.

 

10.6                        Payments.  The Guarantor and the Borrower hereby
agree that the Obligations will be paid to the Administrative Agent, for the
account of the Banks, without set-off or counterclaim in Dollars as expressed to
be payable hereunder and under any Note, in immediately available funds at the
office of the Administrative Agent specified in subsection 9.2.

 

38

--------------------------------------------------------------------------------


 

[Remainder of Page Intentionally Blank; Signature Pages Follow]

 

39

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

CONOCOPHILLIPS

 

 

 

 

 

By:

/s/ Mehmet F. Muftuoglu

 

 

Mehmet F. Muftuoglu

 

 

Vice President and Treasurer

 

 

 

 

 

 

 

CONOCOPHILLIPS COMPANY

 

 

 

 

 

 

 

By:

/s/ Mehmet F. Muftuoglu

 

 

Mehmet F. Muftuoglu

 

 

Vice President and Treasurer

 

Signature Page to Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

TORONTO DOMINION (TEXAS) LLC,

 

as Administrative Agent and as a Bank

 

 

 

 

 

By:

/s/ Wallace Wong

 

Name:

Wallace Wong

 

Title:

Authorized Signatory

 

Signature Page to Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

DBS BANK LTD., as a Bank

 

 

 

 

 

By:

/s/ Yeo How Ngee

 

Name:

Yeo How Ngee

 

Title:

Managing Director

 

Signature Page to Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

MIZUHO BANK, LTD.,

 

as a Bank

 

 

 

 

 

By:

/s/ Leon Mo

 

Name:

Leon Mo

 

Title:

Authorized Signatory

 

Signature Page to Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

EXPORT DEVELOPMENT CANADA,

 

as a Bank

 

 

 

 

 

By:

/s/ Christopher Wilson

 

Name:

Christopher Wilson

 

Title:

Financing Manager

 

 

 

 

 

By:

/s/ Ladislau Papara

 

Name:

Ladislau Papara

 

Title:

Financing Manager

 

Signature Page to Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, N.A., as a Bank

 

 

 

 

 

By:

/s/ Steven Smith

 

Name:

Steven Smith

 

Title:

Director

 

Signature Page to Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

SKANDINAVISKA ENSKILDA BANKEN
AB (publ), as a Bank

 

 

 

 

 

 

 

By:

/s/ Penny Neville-Park

/s/ Alison Butt

 

Name:

Penny Neville-Park

 

 

Alison Butt

 

Title:

 

 

Signature Page to Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Bank

 

 

 

 

 

By:

/s/ Greg M. Hall

 

Name:

Greg M. Hall

 

Title:

Vice President

 

Signature Page to Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as a Bank

 

 

 

 

 

By:

/s/ Cathy Shepherd

 

Name:

Cathy Shepherd

 

Title:

Vice-President

 

Signature Page to Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Bank

 

 

 

 

 

By:

/s/ Muhammad Hasan

 

Name:

Muhammad Hasan

 

Title:

Vice President

 

Signature Page to Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Bank

 

 

 

 

 

By:

/s/ Ronnie Glenn

 

Name:

Ronnie Glenn

 

Title:

Vice President

 

Signature Page to Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

BANCO BILBAO VIZCAYA
ARGENTARIA, S.A. NEW YORK
BRANCH, as a Bank

 

 

 

 

 

By:

/s/ Brian Crowley

 

Name:

Brian Crowley

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Cristina Cignoli

 

Name:

Cristina Cignoli

 

Title:

Vice President

 

Signature Page to Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

 

BNP PARIBAS,

 

 

as a Bank

 

 

 

 

 

 

 

 

By:

/s/ Mark Renaud

 

 

Name:

Mark Renaud

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

By:

/s/ Raymond G. Dunning

 

 

Name:

Raymond G. Dunning

 

 

Title:

Managing Director

 

Signature Page to Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as a Bank

 

 

 

 

 

 

 

 

By:

/s/ Nupur Kumar

 

 

Name:

Nupur Kumar

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

By:

/s/ Warren Van Heyst

 

 

Name:

Warren Van Heyst

 

 

Title:

Authorized Signatory

 

Signature Page to Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

 

DEUTSCHE BANK AG NEW YORK
BRANCH, as a Bank

 

 

 

 

 

 

 

 

By:

/s/ Ming K. Chu

 

 

Name:

Ming K. Chu

 

 

Title:

Director

 

 

 

 

 

 

 

 

By:

/s/ Virginia Cosenza

 

 

Name:

Virginia Cosenza

 

 

Title:

Vice President

 

Signature Page to Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

 

NORDEA BANK FINLAND PLC, ACTING
THROUGH ITS NEW YORK BRANCH, as a
Bank

 

 

 

 

 

 

 

 

By:

/s/ Rolf Risan

 

 

Name:

Rolf Risan

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

By:

/s/ Lars Christian Eriksen

 

 

Name:

Lars Christian Eriksen

 

 

Title:

Vice President

 

Signature Page to Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

 

THE BANK OF NOVA SCOTIA,

 

 

as a Bank

 

 

 

 

 

 

 

 

By:

/s/ John Frazell

 

 

Name:

John Frazell

 

 

Title:

Director

 

Signature Page to Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

 

as a Bank

 

 

 

 

 

By:

/s/ John Prigge

 

 

Name:

John Prigge

 

 

Title:

Vice President

 

Signature Page to Term Loan Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

BANK INFORMATION

 

Bank

 

Funding Obligation

 

Toronto Dominion (Texas) LLC

 

$

210,000,000.00

 

DBS Bank Ltd.

 

$

200,000,000.00

 

Mizuho Bank, Ltd.

 

$

200,000,000.00

 

HSBC Bank USA, N.A.

 

$

150,000,000.00

 

Skandinaviska Enskilda Banken AB (Publ)

 

$

150,000,000.00

 

Export Development Canada

 

$

125,000,000.00

 

Bank of America, N.A.

 

$

80,000,000.00

 

Citibank, N.A.

 

$

80,000,000.00

 

JPMorgan Chase Bank, N.A.

 

$

80,000,000.00

 

Barclays Bank PLC

 

$

50,000,000.00

 

Banco Bilbao Vizcaya Argentaria, S.A. New York Branch

 

$

50,000,000.00

 

BNP Paribas

 

$

50,000,000.00

 

Credit Suisse AG, Cayman Islands Branch

 

$

50,000,000.00

 

Deutsche Bank AG New York Branch

 

$

50,000,000.00

 

Nordea Bank Finland PLC, acting through its New York branch

 

$

25,000,000.00

 

The Bank of Nova Scotia

 

$

25,000,000.00

 

U.S. Bank National Association

 

$

25,000,000.00

 

 

 

 

 

Total:

 

$

1,600,000,000.00

 

 

Information regarding the Lending Offices of the Banks is set forth in the
Administrative Questionnaires furnished by the Banks and kept on file with the
Administrative Agent.

 

--------------------------------------------------------------------------------


 

ANNEX A

 

Pricing Grid

 

 

 

Level 1

 

Level 2

 

Level 3

 

Senior Debt Ratings

 

Baa2 or BBB (or above)

 

Baa3 or BBB-

 

Ba1 or BB+ (or lower)

 

Applicable Margin for Eurodollar Loans*

 

1.500%

 

1.700%

 

2.00%

 

Applicable Margin for Base Rate Loans

 

0.500%

 

0.700%

 

1.00%

 

 

The foregoing pricing grid is based upon the Borrower’s Senior Debt (“Index
Debt”) ratings as determined from time to time by S&P and Moody’s.  For purposes
of the foregoing, (i) if either S&P or Moody’s shall not have in effect a rating
for the Index Debt (other than by reason of the circumstances referred to in the
last sentence of this paragraph), then such rating agency shall be deemed to
have established a rating in Level 3, (ii) in the event that the Borrower’s
Index Debt ratings from S&P and Moody’s differ by one level, then the Applicable
Margin in the above pricing grid will be that applicable to the higher rating,
(iii) in the event that the Borrower’s Index Debt ratings from S&P and Moody’s
differ by more than one level, then the Applicable Margin in the above Pricing
Grid will be that applicable to one level below the higher rating, and (iv) if
the ratings established or deemed to have been established by S&P and Moody’s
for the Index Debt shall be changed (other than as a result of a change in the
rating system of S&P or Moody’s), then such change shall be effective as of the
date on which it is first announced by the applicable rating agency.  Each
change in the Applicable Margin shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change.  If the rating system of S&P or Moody’s
shall change, or if either such rating agency shall cease to be in the business
of rating corporate debt obligations, the Borrower and the Banks shall negotiate
in good faith to amend this definition to reflect such changed rating system or
the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Margin  shall be determined
by reference to the rating most recently in effect prior to such change or
cessation.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF NOTE

 

New York, New York                , 20      

 

FOR VALUE RECEIVED, CONOCOPHILLIPS, a Delaware corporation (the “Borrower”),
promises to pay to the order of                (the “Bank”) at the office of
Toronto Dominion (Texas) LLC, located at [                              ], on
the Maturity Date (as defined in the Credit Agreement referred to below) in
lawful money of the United States of America and in immediately available funds,
the principal amount equal to the aggregate unpaid principal amount of all Base
Rate Loans and Eurodollar Loans made by the Bank to the Borrower pursuant to
subsection 2.1 of the Credit Agreement. The Borrower further agrees to pay
interest in lawful money of the United States of America, in the case of Base
Rate Loans and Eurodollar Loans, at such office on the unpaid principal amount
hereof from time to time from the date hereof and, to the extent permitted by
Law, accrued interest in respect hereof at the rates and on the dates specified
in subsection 2.9 of the Credit Agreement.  The holder of this Note is
authorized to record the date and amount of each Loan made by the Bank pursuant
to subsection 2.1 of the Credit Agreement, each payment of principal with
respect thereto and each conversion or continuation made pursuant to subsection
2.6 of the Credit Agreement, on the schedules annexed hereto and made a part
hereof, or on a continuation thereof which shall be attached hereto and made a
part hereof, and any such recordation shall constitute prima facie evidence,
absent manifest error, of the accuracy of the information recorded; provided
that failure by the Bank to make any such recordation or any error in such
recordation shall not affect the obligations of the Borrower hereunder or under
the Credit Agreement.

 

This Note is one of the Notes referred to in the Term Loan Agreement dated as of
[          ], 2016, among the Borrower, ConocoPhillips Company, the Bank,
certain other banks and financial institutions parties thereto and Toronto
Dominion (Texas) LLC, as Administrative Agent (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”; terms defined
therein and not otherwise defined herein being used herein as therein defined),
is entitled to the benefits thereof and is subject to optional and mandatory
prepayment in whole or in part as provided therein.  The Borrower agrees to pay
all costs and expenses incurred by the Bank in connection with the enforcement
of its rights and remedies under the Credit Agreement and this Note.

 

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable all as provided therein.

 

1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

 

CONOCOPHILLIPS

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

Page 1 of

Schedule to

Note

 

BASE RATE LOANS, CONVERSIONS AND
PAYMENTS OF BASE RATE LOANS

 

Date

 

Amount of Base Rate
Loans Made or
Converted From
Eurodollar Loans

 

Amount of Base
Rate Loans Paid or
Converted into
Eurodollar Loans

 

Unpaid Principal
Balance of Base
Rate Loans

 

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Page 2

of Schedule to

Note

 

EURODOLLAR LOANS, CONVERSIONS

AND PAYMENTS OF EURODOLLAR LOANS

 

Date

 

Amount of
Eurodollar
Loans Made
or Converted
from Base
Rate Loans

 

Interest
Period and
Eurodollar
Rate with
Respect
Thereto

 

Amount of
Eurodollar
Loans
Paid or
Converted into
Base
Rate Loans

 

Unpaid
Principal
Balance of
Eurodollar
Loans

 

Notation Made
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

LOAN NOTICE

 

[          ] [  ], 20[ ]

 

Toronto Dominion (Texas) LLC, as Administrative Agent

Attention:  Agency Administration
Telecopier:  (416) 982-5535
Telephone:  (416) 307-3942
Email:  TDSAgencyAdmin@tdsecurities.com

 

Ladies and Gentlemen:

 

Reference is made to the Term Loan Agreement, dated as of [               ],
2016, among the undersigned, ConocoPhillips Company, certain Banks parties
thereto and Toronto Dominion (Texas) LLC, as Administrative Agent (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”).

 

1.                                      The undersigned hereby requests (select
one):

 

¨  A borrowing of Loans                                               ¨  A
conversion or continuation of Loans

 

a.             On                                            (¨  A Working
Day    ¨  A Business Day, as applicable, in accordance with subsection 2.3(a) of
the Credit Agreement in the case of a borrowing or subsection 2.6(a) or
2.6(b) in the case of a conversion or continuation of Loans).

 

b.             In the amount of $                    .

 

c.             Comprised of
                                                        .

[Type of Loan requested]

 

d.             For Eurodollar Loans:  with an Interest Period of 
        months.

 

[2.           The borrowing requested herein complies with the proviso to the
first sentence of subsection 2.1(a) of the Credit Agreement.](1)

 

Following are the undersigned’s instructions for distribution of loan proceeds
(appropriate wire instructions, etc.):

 

[Remainder of Page Intentionally Blank; Signature Pages Follow]

 

--------------------------------------------------------------------------------

(1)  Only applicable for borrowings.

 

1

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

CONOCOPHILLIPS

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

REPAYMENT NOTICE

 

[              ] [  ], 20[  ]

 

Toronto Dominion (Texas) LLC, as Administrative Agent

Attention:  Agency Administration
Telecopier:  (416) 982-5535
Telephone:  (416) 307-3942
Email:  TDSAgencyAdmin@tdsecurities.com

 

Ladies and Gentlemen:

 

Reference is made to the Term Loan Agreement, dated as of [          ], 2016,
among the undersigned, ConocoPhillips Company, certain Banks parties thereto and
Toronto Dominion (Texas) LLC, as Administrative Agent (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”).

 

The Borrower hereby notifies the Administrative Agent that on
             (2) pursuant to the terms of subsection 2.5 (Optional Prepayments)
of the Credit Agreement, the Borrower intends to make a prepayment of the
following Loans as more specifically set forth below:

 

¨  Eurodollar Loans: $

Applicable Interest Period:

 

¨  Base Rate Loans:  $

 

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

--------------------------------------------------------------------------------

(2)  Specify date of such prepayment.  Prepayments of Eurodollar Loans require
at least three Business Days’ prior notice and prepayments of Base Rate Loans
require prior notice of at least one Business Day.

 

1

--------------------------------------------------------------------------------


 

 

 

Very truly yours,

 

 

 

CONOCOPHILLIPS

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Term Loan Agreement, dated as of [                   ],
2016, among ConocoPhillips (the “Borrower”), ConocoPhillips Company, certain
Banks parties thereto and Toronto Dominion (Texas) LLC, as Administrative Agent
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Terms defined in the Credit Agreement are used herein as therein
defined.

 

(a) The “Assignor” named on Schedule 1 hereto (the “Assignor”) hereby
irrevocably sells and assigns to the “Assignee” named on Schedule 1 hereto (the
“Assignee”) without recourse to the Assignor, and the Assignee hereby
irrevocably purchases and assumes from the Assignor without recourse to the
Assignor, as of the Transfer Effective Date (as defined below), the interest
described on Schedule 1 hereto in and to the Assignor’s rights and obligations
under the Credit Agreement as are set forth on Schedule 1 hereto (“Assigned
Interest”), in a principal amount as set forth on Schedule 1 hereto.

 

(b) The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document furnished pursuant
thereto, other than that the Assignor has not created any adverse claim upon the
interest being assigned by it hereunder and that such interest is free and clear
of any such adverse claim and (b) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower, any Subsidiaries of the Borrower or any other obligor or the
performance or observance by the Borrower, any Subsidiaries of the Borrower or
any other obligor of any of its obligations under the Credit Agreement or any
other instrument or document furnished pursuant hereto or thereto.

 

(c) The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
delivered pursuant to subsection 3.4 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (c) agrees that it will,
independently and without reliance upon the Assignor, the Administrative Agent
or any other Bank and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement or any other instrument or document
furnished pursuant hereto or thereto; (d) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement or any other instrument or
document furnished pursuant hereto or thereto as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Bank including, if it is organized under the laws of a
jurisdiction outside the United States, its obligation pursuant to subsection
2.15(b) of the Credit Agreement.

 

(d) The effective date of this Assignment and Acceptance shall be the “Effective
Date of Assignment” indicated on Schedule 1 hereto (the “Transfer Effective
Date”). Following the execution of this Assignment and Acceptance, it will be
delivered to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Transfer Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).

 

1

--------------------------------------------------------------------------------


 

(e) Upon such acceptance and recording, from and after the Transfer Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignee whether such amounts have accrued prior to the Transfer
Effective Date or accrue subsequent to the Transfer Effective Date.  The
Assignor and the Assignee shall make all appropriate adjustments in payments by
the Administrative Agent for periods prior to the Transfer Effective Date or
with respect to the making of this assignment directly between themselves.

 

(f) From and after the Transfer Effective Date, (i) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment and
Acceptance, have the rights and obligations of a Bank thereunder and shall be
bound by the provisions thereof and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.

 

(g) THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 1

to Assignment and Acceptance
relating to the Term Loan Agreement,
dated as of [             ], 2016,
among
CONOCOPHILLIPS,
CONOCOPHILLIPS COMPANY,
the Banks named therein,
and
TORONTO DOMINION (TEXAS) LLC,
as Administrative Agent.

 

Name of Assignor:
Name of Assignee:
Effective Date of Assignment:

 

Principal
Amount Assigned

 

Applicable Percentage
Assigned(1)

 

 

 

 

 

$

 

 

  .                 

%

 

 

[NAME OF ASSIGNEE]

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

Name:

Title:

 

Title:

 

 

 

Accepted:

 

[Consented To:](2)

 

 

 

TORONTO DOMINION (TEXAS) LLC, as

 

CONOCOPHILLIPS

Administrative Agent

 

 

 

 

 

By:

 

 

By:

 

Name:

 

Name:

Title:

 

Title:

 

--------------------------------------------------------------------------------

(1)         Calculate the Applicable Percentage that is assigned to at least 15
decimal places and show as a percentage of the aggregate Loans of all Banks.

 

(2)         To be added if consent is required under the Credit Agreement.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF CLOSING CERTIFICATE

 

Pursuant to subsection 4.1(b) of the Term Loan Agreement dated as of the date
hereof among ConocoPhillips, a Delaware corporation, ConocoPhillips Company, a
Delaware corporation, the several banks and financial institutions from time to
time parties thereto, and Toronto Dominion (Texas) LLC, as Administrative Agent
(the “Credit Agreement”; terms defined therein being used herein as therein
defined), the undersigned [INSERT TITLE OF OFFICER] of [INSERT NAME OF LOAN
PARTY] (the “Company”) hereby certifies as follows:

 

1.                                      Each of the representations and
warranties made by the Company in the Credit Agreement is true and correct in
all material respects on and as of the date hereof with the same effect as if
made on the date hereof;

 

2.                                      [No Default or Event of Default has
occurred and is continuing as of the date hereof or after giving effect to the
Loan to be made on the date hereof;][BORROWER ONLY]

 

3.                                                  is and at all times since
             ,        , has been, the duly elected and qualified Secretary of
the Company and the signature set forth on the signature line for such officer
below is such officer’s true and genuine signature;

 

and the undersigned Secretary of the Company hereby certifies as follows:

 

4.                                      To my knowledge, there are no
liquidation or dissolution proceedings pending or threatened against the
Company, nor has any other event occurred affecting or threatening the corporate
existence of the Company;

 

5.                                      Attached hereto as Exhibit A is a true
and complete copy of the resolutions duly adopted by the Board of Directors of
the Company on          ,     ; such resolutions have not in any way been
amended, modified, revoked or rescinded and have been in full force and effect
since their adoption to and including the date hereof and are now in full force
and effect; such resolutions are the only corporate proceedings of the Company
now in force relating to or affecting the matters referred to therein;

 

6.                                      Attached hereto as Exhibit B is a true
and complete copy of the Bylaws of the Company as in effect at all times since
          ,     , to and including the date hereof; and attached hereto as
Exhibit C is a true and complete copy of the Restated Certificate of
Incorporation of the Company filed in the Office of the Secretary of State of
the State of Delaware on [        , 20  ], as in effect on the date hereof;

 

7.                                      The persons named below,         ,
        ,         and        , are now duly elected and qualified officers of
the Company holding the offices indicated next to their respective names below,
and such officers have held such offices with the Company at all times since
         ,     , to and including the date hereof, the signatures appearing
opposite their respective names below are the true and genuine signatures of
such officers, and each of such officers is duly authorized to execute and
deliver on behalf of the Company, the Credit Agreement[, any Notes][BORROWER
ONLY] and any certificate or other document to be delivered by the Company
pursuant to the Credit Agreement [and any Notes][BORROWER ONLY]:

 

1

--------------------------------------------------------------------------------


 

Name

 

Office

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the undersigned have hereunto set our names as of        
    , 2016.

 

 

 

 

 

Name:

 

Name:

Title:

 

Title:

 

 

(Corporate Seal)

 

2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF OPINION OF
COUNSEL TO THE LOAN PARTIES

 

[          ], 2016

 

Toronto Dominion (Texas) LLC,

as Administrative Agent

31 West 52nd Street

New York, NY  10019

 

and each of the Banks

parties to the Credit Agreement

referred to herein

 

Re:                             Term Loan Agreement dated as of [          ],
2016, among ConocoPhillips, ConocoPhillips Company, the several banks and
financial institutions from time to time parties thereto and Toronto Dominion
(Texas) LLC, as Administrative Agent for the Banks.

 

Ladies and Gentlemen:

 

I am Senior Counsel to ConocoPhillips, a Delaware corporation (the  “Borrower”),
and have acted as counsel to the Borrower and ConocoPhillips Company, a Delaware
corporation (the “Guarantor”), in connection with the Term Loan Agreement dated
as of [          ], 2016 (the “Credit Agreement”), among the Borrower, the
Guarantor, the several banks and financial institutions from time to time
parties thereto (the “Banks”), and Toronto Dominion (Texas) LLC, as
administrative agent for the Banks (the “Administrative Agent”). Terms defined
in the Credit Agreement are used herein as defined therein.

 

As used in this opinion, the phrase “to my knowledge,” or words of similar
import, mean, as to matters of fact, that to the actual knowledge of the
attorneys within the legal department of the Borrower responsible for the review
and negotiation of the Credit Agreement and after an examination of the Credit
Agreement, but without any independent factual investigation or verification of
any kind other than inquiries of other attorneys within the legal department of
the Borrower and certain officers of each Loan Party, such matters are factually
correct.

 

I have assumed for the purposes of my opinion hereinafter set forth that the
Credit Agreement has been duly authorized, executed and delivered by each of the
Banks and the Administrative Agent, and is a valid and binding obligation of
each of the Banks and the Administrative Agent enforceable against them in
accordance with its terms.

 

In rendering the opinions expressed below, I have examined the originals or
conformed copies of such corporate records, agreements and instruments of each
Loan Party, certificates of public officials and of officers of each Loan Party,
and such other documents and records, and such matters of law, as I have deemed
appropriate as a basis for the opinions hereinafter expressed.

 

Based upon the foregoing and subject to the comments and qualifications set
forth below, I am of the opinion that:

 

1

--------------------------------------------------------------------------------


 

1.                                      Each Loan Party is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and has the requisite corporate power and governmental licenses,
authorizations, consents and approvals required to conduct its business as now
conducted, except where the failure to obtain such licenses, authorizations,
consents and approvals would not reasonably be expected to cause a Material
Adverse Change.

 

2.                                      The execution, delivery and performance
by each Loan Party of the Credit Agreement (a) are within each Loan Party’s
corporate powers and have been duly authorized by all necessary corporate
action, (b) require no action by or in respect of, or filing with, any
governmental body, agency or official that has not been taken, (c) do not
contravene, or constitute a breach or a default under any provision of (i) the
Borrower’s amended and restated certificate of incorporation or its amended and
restated by-laws, or (ii) the Guarantor’s restated certificate of incorporation,
as amended, or its by-laws, (d) do not contravene any applicable Law or
regulation or any provision of any agreement, judgment, injunction, order or
decree binding upon any Loan Party, or (e) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries
except, in the cases of clauses (b), (d) and (e), as would not reasonably be
expected to cause a Material Adverse Change.

 

3.                                      The Credit Agreement constitutes a valid
and binding obligation of each Loan Party, enforceable against such Loan Party
in accordance with its terms, except as such enforceability may be limited by
(a) bankruptcy, insolvency, reorganization, moratorium or other Laws of general
applicability affecting the enforcement of creditors’ rights and remedies and
(b) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law), and except as
rights to indemnity under the Credit Agreement may be limited by applicable
Laws.  I express no opinion as to (i) the effect of the Laws of any jurisdiction
(other than the State of New York) wherein any Bank (including any of its
Domestic Office or Eurodollar Office) may be located which limits rates of
interest which may be charged or collected by such Bank, (ii) the third sentence
of subsection 9.6(b) of the Credit Agreement to the extent it purports to grant
any rights to any Participant, (iii) the second sentence of subsection 9.7(a) of
the Credit Agreement or (iv) the first and last sentences of subsection 9.10 of
the Credit Agreement.

 

4.                                      To the best of my knowledge, there is no
action, suit or proceeding pending against, or to the knowledge of the Borrower
threatened in writing against or affecting, the Borrower or any of its
Subsidiaries before any court or arbitrator or any governmental body, agency or
official in which it is probable that an adverse decision will be rendered in a
matter for which no provision has been made (a) which would cause a Material
Adverse Change or (b) which in any manner draws into question the validity of,
or seeks to restrain the transactions contemplated by, the Credit Agreement.

 

In connection with the above, I wish to point out that provisions of the Credit
Agreement which permit the Administrative Agent or any Bank to take action or
make determinations, or to benefit from indemnities and similar undertakings of
the Borrower or any other Loan Party, may be subject to a requirement that such
action be taken or such determinations be made, and that any action or inaction
by the Administrative Agent or any Bank which may give rise to a request for
payment under such an undertaking be taken or not taken, on a reasonable basis
and in good faith.

 

The foregoing opinions are limited to the Laws of the United States, the State
of Texas and the General Corporation Law of the State of Delaware and I express
no opinions as to the effect of the Laws of any other jurisdiction.  For
purposes of this opinion, I have assumed the Laws of the State of New York to be
identical to the Laws of the State of Texas in all respects.  Further, the
choice of New York Law will be

 

2

--------------------------------------------------------------------------------


 

given effect by the courts of Texas.  However, if the Law of Texas were
nevertheless held to be applicable to such agreements, such agreements would be
binding obligations of the Loan Parties enforceable in accordance with their
terms under the Law of Texas, subject to those qualifications set forth herein.

 

This opinion is furnished to you in connection with the transactions
contemplated by the Credit Agreement and is solely for the benefit of the
addressees hereof and may not be relied on by such addressees for any other
purpose or in any manner, or furnished to or relied on for any purpose by any
other Person, in each case without my prior written consent.  Notwithstanding
the foregoing, at your request, I hereby consent to reliance hereon by any
future assignee of any Bank’s interests in the Loan under the Credit Agreement
pursuant to an assignment that is made and consented to in accordance with the
express provisions of subsection 9.6(d) of the Credit Agreement, on the
condition and understanding that (a) this letter speaks only as of the date
hereof, (b) I have no responsibility or obligation to update this letter, to
consider its applicability or correctness to any Person other than its
addressee(s), or to take into account changes in Law, facts or any other
developments of which I may later become aware, and (c) any such reliance by a
future assignee must be actual and reasonable under the circumstances existing
at the time of assignment, including any changes in Law, facts or any other
developments known to or reasonably knowable by the assignee at such time. 
Finally, the opinions expressed herein are as of the date hereof and I disclaim
any undertaking to update this opinion letter.

 

Very truly yours,

 

3

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                ,                  

 

To:                             Toronto Dominion (Texas) LLC, as Administrative
Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement, dated as of [  ], 2016
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among ConocoPhillips, as borrower (the “Borrower”),
ConocoPhillips Company, as guarantor, the several banks and financial
institutions from time to time parties thereto and Toronto Dominion (Texas) LLC,
as Administrative Agent for the Banks..

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                               of the Borrower, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.                                      The year-end audited financial
statements required by subsection 5.1(a) of the Credit Agreement for the fiscal
year of the Borrower ended as of the above date, together with the report and
opinion of an independent public accountant required by such section are
available in electronic format and have been delivered pursuant to subsection
5.1(a)of the Credit Agreement.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.                                      The unaudited financial statements
required by subsection 5.1(b) of the Credit Agreement for the fiscal quarter of
the Borrower ended as of the above date are available in electronic format and
have been delivered pursuant to subsection 5.1(b) of the Credit Agreement.

 

2.                                      The undersigned has reviewed and is
familiar with the terms of the Credit Agreement and has made, or has caused to
be made under his/her supervision, a detailed review of the transactions and
condition (financial or otherwise) of the Borrower and its Consolidated
Subsidiaries during the accounting period covered by the attached financial
statements.

 

3.                                      The financial covenant analysis and
information set forth on Schedule 1 attached hereto is true and accurate on and
as of the date of this Certificate.

 

4.                                      No Default or Event of Default exists on
the date hereof [if any Default or Event of Default then exists, set forth the
details thereof and the action which the Borrower is taking or proposes to take
with respect thereto].

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
          ,     .

 

 

 

By:

 

 

Name:

 

Title:

 

2

--------------------------------------------------------------------------------


 

                                         (“Statement Date”)

 

SCHEDULE 1
to the Compliance Certificate
($ in 000’s)

 

Subsection 6.4 — Total Debt to Capitalization Ratio.

 

A.

 

Consolidated Indebtedness at Statement Date:

 

$

 

 

 

 

 

 

 

 

B.

 

Capitalization at Statement Date (sum of Lines B.1. plus B.2.):

 

$

 

 

 

 

 

 

 

 

 

 

1.              Consolidated Indebtedness at Statement Date:

 

$

 

 

 

 

 

 

 

 

 

 

2.              Stockholders’ Equity at Statement Date:

 

$

 

 

 

 

 

 

 

 

C.

 

Total Debt to Capitalization Ratio at Statement Date:

 

 

 

 

 

(Line A ¸ Line B):

 

          to 1.00

 

 

 

 

 

 

 

Maximum Permitted (see subsection 6.4 of the Credit Agreement)

 

0.65 to 1.00

 

 

3

--------------------------------------------------------------------------------